        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 1 of 90
                              PUBLIC VERSION



              UNITED STATES INTERNATIONAL TRADE COMMISSION
                              WASHINGTON, D.C.

                       Before The Honorable Clark S. Cheney
                             Administrative Law Judge

In the Matter of

CERTAIN COLOR INTRAORAL                       Investigation No. 337-TA-1091
SCANNERS AND RELATED HARDWARE
AND SOFTWARE

       RESPONDENTS 3SHAPE A/S, 3SHAPE TRIOS A/S, AND 3SHAPE INC.’S
                   POST-HEARING RESPONSIVE BRIEF




                                                                              4
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 2 of 90
                              PUBLIC VERSION



                                                 TABLE OF CONTENTS

I.     Introduction ......................................................................................................................... 1

II.    Jurisdiction and Importation ............................................................................................... 2
       A.      Accused Software ................................................................................................... 2
       B.      3Shape Inc. .............................................................................................................. 3
       C.      3Shape A/S.............................................................................................................. 4
       D.      Standing .................................................................................................................. 4

III.   The Color Scanning Patents ................................................................................................ 5
       A.    Claim Construction ................................................................................................. 5
             1.     “scanning system” (’228, ’456, ’207 patents, claim 1) ............................... 5
             2.     “imaging system” (’228, ’456, and ’207 patents, claim 1) ......................... 7
             3.     “processor” (’228, ’456, and ’207 patents, claim 1) ................................... 8
             4.     “confocal imaging techniques” (’228, ’456, and ’207 patents, claim
                    4) ................................................................................................................. 9
             5.     “image gathering member” (’433 patent, claim 12) ................................. 11
             6.     “selectively map” (’433 patent, claim 12) ................................................ 11
       B.    Non-Infringement ................................................................................................. 12
             1.     ’228 Patent ................................................................................................ 12
             2.     ’456 Patent ................................................................................................ 27
             3.     ’207 Patent ................................................................................................ 28
             4.     ’433 Patent ................................................................................................ 28
             5.     3Shape Did Not Copy iTero or the Color Scanning Patents ..................... 30
             6.     3Shape Has Not Induced Infringement of the Color Scanning
                    Patents ....................................................................................................... 32
             1.     3Shape Has Not Contributed to the Infringement of the Color
                    Scanning Patents ....................................................................................... 33
       C.    Domestic Industry (Technical Prong) ................................................................... 33
             1.     Legal Standards ......................................................................................... 33
             2.     Overview of the Align Domestic Products ............................................... 33
             3.     ’228 Patent ................................................................................................ 34
             4.     ’456 Patent ................................................................................................ 37
             5.     ’207 Patent ................................................................................................ 38
             6.     ’433 Patent ................................................................................................ 38

IV.    The Gingival Deformation Patents ................................................................................... 40
       A.    Claim Construction ............................................................................................... 41
       B.    Non-Infringement ................................................................................................. 44
             1.      Overview of the Accused 3Shape OrthoAnalyzer Software Product ....... 44
             2.      ’470 Patent ................................................................................................ 45
             3.      ’931 Patent ................................................................................................ 48
             4.      Contributory Infringement ........................................................................ 48
             5.      Induced Infringement ................................................................................ 49
       C.    Domestic Industry (Technical Prong) ................................................................... 49
             1.      ’470 Patent ................................................................................................ 49


                                                                   -i-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 3 of 90
                               PUBLIC VERSION



                  2.         ’931 Patent ................................................................................................ 50

V.     Economic Prong ................................................................................................................ 51
       A.    Align Vastly Overcounts Expenditures ................................................................ 55
             1.     Align’s Allocation Methodologies are Unreliable .................................... 55
             2.     Align Overcounts Its Investments ............................................................. 65
       B.    Align Failed To Show Significance ...................................................................... 70
             1.     Quantitative ............................................................................................... 70
             2.     Qualitative ................................................................................................. 71
       C.    Conclusion ............................................................................................................ 75

VI.    Remedy and Bonding ........................................................................................................ 76
       A.   LEO ....................................................................................................................... 76
       B.   CDO ...................................................................................................................... 76
       C.   Bonding ................................................................................................................. 78

VII.   Conclusion ........................................................................................................................ 79




                                                                  -ii-
            Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 4 of 90
                                   PUBLIC VERSION




                                                  TABLE OF AUTHORITIES

                                                                                                                                       Page(s)
CASES

Becton, Dickinson and Co. v. Tyco Healthcare Grp., 616 F.3d 1249 (Fed. Cir.
   2010) ........................................................................................................................................16

Certain Access Control Sys. and Components Thereof, Inv. No. 337-TA-1016, ID
   (Oct. 23, 2017) aff’d, Comm’n Op. (Apr. 21, 2018) ...............................................................33

Certain Access Control Sys. and Components Thereof, Inv. No. 337-TA-1016,
   RD (Oct. 23, 2017)...................................................................................................................79

Certain Dynamic Random Access Memories, Components Thereof, and Prods.
   Containing Same, Inv. No. 337-TA-242, 1987 ITC LEXIS 170, Comm’n Op.
   (Nov. 1987) ..............................................................................................................................58

Certain Dynamic Random Access Memory and NAND Flash Memory Devices and
   Prods. Containing Same, Inv. No. 337-TA-803, Order No. 66 (Aug. 21, 2012) ......................4

Certain Electronic Devices With Image Processing Systems, Components Thereof,
   and Associated Software, Inv. No. 337-TA-724, 2011 ITC LEXIS 833, Order
   No. 25 (March 4, 2011)............................................................................................................54

Certain Home Vacuum Packaging Prods, Inv. No. 337-TA-496, 2004 ITC LEXIS
   332, ID (Dec. 16, 2003) ...........................................................................................................70

Certain Integrated Circuit Chips and Prods. Containing the Same, Inv. 337-TA-
   859, Comm’n Op. (Aug. 11, 2014) ..........................................................................................70

Certain Integrated Repeaters, Switches, Transceivers and Prods. Containing
   Same, Inv. No. 337-TA-435, Comm’n Op. (Aug. 16, 2002) ...................................................76

Certain Polyimide Films, Prods. Containing Same, and Related Methods, Inv. No.
   337-TA-772, ID (May 10, 2012) .............................................................................................79

Certain Salinomycin Biomass and Preparations Containing Same, Inv. No. 337-
   TA-370, 1995 ITC LEXIS 302, Order No. 9 (May 15, 1995) ...................................................4

Certain Semiconductor Devices, Semiconductor Device Packages, and Prods.
   Containing Same, Inv. No. 337-TA-1010, Order No. 69 (Feb. 27, 2017) .................................4

Certain Solid State Storage Drives, Stacked Electronics Components, and Prods.
   Containing Same, Inv. No. 337-TA-1097, Comm’n Op. (June 29, 2018)...............................55




                                                                      -iii-
            Case 6:19-cv-00680-ADAPUBLIC
                                    Document 1-4 Filed 11/26/19 Page 5 of 90
                                         VERSION




Certain Sys. for Detecting and Removing Viruses or Worms, Components
   Thereof, and Prods. Containing Same, Inv. No. 337-TA-510, Comm’n Op. at
   6 (Aug. 23, 2005) .....................................................................................................................77

Certain Television Sets, Television Receivers, Television Tuners, and Components
   Thereof (“TVs”), Inv. No. 337-TA-910, Comm’n Op. (Oct. 30, 2015) ......................58, 69, 75

Certain Video Game Sys. and Controllers, Inv. No. 337-TA-743, 2013 ITC
   LEXIS 1996, ID (Feb. 2013) .....................................................................................................4

Cisco Sys., Inc. v. ITC, 873 F.3d 1354 (Fed. Cir. 2017) ..................................................................3

ClearCorrect Operating, LLC v. ITC, 810 F.3d 1283 (Fed. Cir. 2015) ................................2, 3, 77

Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, 424 F.3d 1293 (Fed. Cir.
   2005) ........................................................................................................................................33

Ekchian v. Home Depot, Inc., 104 F.3d 1299 (Fed. Cir. 1997) .....................................................15

Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722 (2002) .............................37

Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323 (Fed. Cir. 2008) ............................................9

Global-Tech Appliances, Inc.v. SEB S.A., 563 U.S. 754 (2011)....................................................49

Honeywell Int’l. v. Universal Avionics Sys., 488 F.3d 982 (Fed. Cir. 2007) ...........................25, 27

Limelight Networks v. Akamai Techs., 134 S.Ct. 2111 (2014) ................................................32, 49

Markman v. Westview Instruments, 517 U.S. 370 (1996) .............................................................41

ProFoot, Inc. v. Merck & Co., 663 Fed. Appx. 928 (Fed. Cir. 2016) ...........................................43

Seal-Flex, Inc. v. Athletic Track & Court Constr., 172 F.3d 836 (Fed. Cir. 1999) .......................41

Smart Vent, Inc. v. USA Floodair Vents, Ltd., 93 F. Supp. 3d. 395 (D.N.J. 2016)........................42

Southwall Techs., Inc. v. Cardinal IG Co., 54 F.3d 1570 (Fed. Cir. 1995) ...................................15

Suprema Inc. v. ITC, 796 F.3d 1338 (Fed. Cir. 2015) .....................................................................3

Telemac Cellular Corp. v. Topp Telecom, Inc., 247 F.3d 1316 (Fed. Cir. 2001) ..........................25

TriMed, Inc. v. Stryker Corp., 514 F.3d 1256 (Fed. Cir. 2008) .................................................6, 11

VirnetX, Inc. v. Cisco Sys., 767 F.3d 1308 (Fed. Cir. 2014) ..........................................................42

WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339 (Fed. Cir. 1999) .......................................9



                                                                      -iv-
            Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 6 of 90
                                  PUBLIC VERSION



STATUTES

19 U.S.C. § 1337(d) .......................................................................................................................76

OTHER AUTHORITIES

19 C.F.R. § 210.12(a)(7) ..................................................................................................................5

Black’s Law Dictionary (10th ed. 2014) ..........................................................................................4

Fed. R. Evid. 702 ...........................................................................................................................54




                                                                     -v-
          Case 6:19-cv-00680-ADA PUBLIC
                                  Document 1-4 Filed 11/26/19 Page 7 of 90
                                        VERSION




                               TABLE OF ABBREVIATIONS

’207 Patent    Asserted U.S. Patent No. 8,675,207.

’228 Patent    Asserted U.S. Patent No. 8,363,228.

’433 Patent    Asserted U.S. Patent No. 9,101,433.

’456 Patent    Asserted U.S. Patent No. 8,451,456.

’470 Patent    Asserted U.S. Patent No. 6,685,470.

’931 Patent    Asserted U.S. Patent No. 6,948,931.

3PHB           3Shape’s Initial Post-Hearing Brief.

3PreHB         3Shape’s Pre-Hearing Brief.

3Shape         3Shape A/S, 3Shape Trios A/S, and 3Shape, Inc.

Accused
               3Shape’s Ortho System and Dental System Software.
Software

Accused
               3Shape’s Accused Software and Trios 3.
Products

Align          Align Technology, Inc.

APHB           Align’s Initial Post-Hearing Brief.

APreHB         Align’s Pre-Hearing Brief.

Asserted       The ’207 Patent, ’228 Patent, ’433 Patent, ’456 Patent, ’470 Patent, and ’931
Patent(s)      Patent, individually and/or collectively.

CDO            Cease and desist order.

CMA            Certified Management Accountant.

Color
               The ’207 Patent, ’228 Patent, ’433 Patent, and ’456 Patent, individually and/or
Scanning
               collectively.
Patents

CPA            Certified Public Accountant.

Element        iTero Element, Element 2, and Element Flex, individually and/or collectively.




                                               -vi-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 8 of 90
                               PUBLIC VERSION




GAAP          Generally Accepted Accounting Principals.

Gingival
Deformation The’470 Patent and ’931 Patent, individually and/or collectively.
Patents

HT            Hearing transcript.

IP            Intellectual property.

LEO           Limited Exclusion Order.

SEC           U.S. Securities and Exchange Commission.

Trios         3Shape’s Trios and Trios 3 intraoral scanners, individually and/or collectively.




                                              -vii-
        Case 6:19-cv-00680-ADA Document
                             PUBLIC     1-4 Filed 11/26/19 Page 9 of 90
                                    VERSION




I.     INTRODUCTION

       This Investigation is the story of an old company with stale technology trying to stem the

rising tide of its upstart competitor and their superior product. While iTero may have been the

market leader over a decade ago, Trios has been the best-in-class technology since 2013. (HT

721:25-722:8.) In an effort to salvage its iTero market and stem the tide that saw Trios sales

more than double in the U.S. from 2016-2017, Align sued 3Shape as a pretext to halt

competition, devising unsupported copying, infringement, and domestic industry stories.

       In addition to the clear evidence that 3Shape had no intent to copy, Trios uses a

fundamentally different color scanning approach than both iTero and the Color Scanning Patents.

Unlike those patents, neither Trios nor iTero utilizes a “hand-held device comprising…a

processor configured to associate the depth data with the color image data.” Nor does Trios

contain the “scanning system” or “imaging system” claimed in the patents. Align similarly

attempts to shoehorn the accused and domestic products under the Gingival Deformation Patents,

despite the fact that none of the products utilize the required secondary gingival model.

       In addition to its inability to satisfy the technical prong, Align cannot satisfy the

economic prong. Because of Align’s focus on Invisalign, it was forced to depart from financial

reality in counting various non-cognizable investments toward its domestic industry, allocating

an unsupported amount of those investments to iTero, and assessing significance based on

overstatement of the numerators, understatement of the denominators, and qualitative factors

unsupported by the evidence. In support, every Align domestic industry witness gave testimony

that is contrary to the contemporaneous evidence, and thus unreliable.

       For these and the other reasons explained herein, Align has failed to prove any violation

of Section 337 by 3Shape.



                                                 -1-
        Case 6:19-cv-00680-ADA PUBLIC
                               Document 1-4 Filed 11/26/19 Page 10 of 90
                                      VERSION




II.    JURISDICTION AND IMPORTATION

       A.       Accused Software1

       Align has not established that 3Shape imports the Accused Software.2 As of March 2018,

3Shape ships Trios from Poland to 3Shape’s Branchburg, New Jersey depot, “where the Ortho

[System] software will be flashed on and then sent to the reseller.” (HT 1157:12-22.)3

Similarly, 3Shape’s unaccused lab scanners are also “produced or manufactured in [3Shape’s]

facility in Poland,” shipped “to the Branchburg office where the [Accused] software is flashed

on, and then from there it’s shipped to the reseller.” (HT 1158:17-1159:4.) Once an end user

receives a Trios or lab scanner, she requires a dongle to activate any software functionality. (HT

1159:11-17.) The dongle is an “activation code for using the software,” it does not contain the

Accused Software. (HT 1159:18 – 1160:5.) Finally, all updates/upgrades of Accused Software

and standalone Accused Software are provided exclusively by electronic download over the

internet. (See HT 840:10-15, JX-0054C 117:19-20, 22; JX-0066C 212:13-19, 217:15-224:25.)

       Pursuant to Section 337 and the Federal Circuit’s holding in ClearCorrect Operating,

LLC v. ITC, these activities with respect to the Accused Software do not constitute importation

of “articles that…infringe.” 810 F.3d 1283, 1289-90 (Fed. Cir. 2015) (electronic transmissions

of digital data that do not constitute “material thing[s]” or “articles that…infringe” under Section

337). “[W]hen there is no importation of ‘articles’ there can be no unfair act, and there is

nothing for the Commission to remedy.” Id. at 1290.


       1
           3Shape disputes that Dental System is properly accused. (See Section IV.B.1, infra.)
       2
         3Shape’s Trios application software and ScanSuite Trios software are not discussed in
Align’s Post-Hearing Brief.
       3
           Trios scanners are not configured with Dental System software. (HT 1157:9-11.)




                                                -2-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 11 of 90
                              PUBLIC VERSION



       Align’s reliance on Suprema Inc. v. ITC, 796 F.3d 1338 (Fed. Cir. 2015) and Cisco Sys.,

Inc. v. ITC, 873 F.3d 1354 (Fed. Cir. 2017) do not alter the analysis set forth in ClearCorrect.

These cases are inapplicable to the Accused Software in light of ClearCorrect, because they

concern “articles,” and the Accused Software is not an “article” under Section 337. See

ClearCorrect, 810 F.3d at 1289-1290. The cases are further distinguishable because Align has

not accused the hardware 3Shape allegedly imports (i.e., Trios, lab scanners, or dongles) of

contributing to or inducing infringement in combination with Accused Software – Align’s

infringement allegations are directed exclusively to functionality of 3Shape’s Ortho Analyzer

software. This is necessary because the scope of the ’470 patent, for instance, is limited to “[a]

computer program.” (JX-0001 8:2-17.)

       B.      3Shape Inc.

       3Shape Inc. does not import, sell for importation, or sell after importation into the U.S.

any accused product, and thus has not committed a violation or unfair act. 3Shape Trios A/S

owns the Trios scanners at all times before and after they are shipped to the U.S., including Trios

Orthos sent to the Branchburg depot. (HT 1157:23-1158:7; JX-0071C 122:13-22; 209:24-

210:11.) 3Shape A/S sells the Accused Software. (HT 1159:5-10; 1162:23-1163:11; JX-0054C,

117:19-22; JX-0066C 212:13-19.) Align intimates 3Shape Inc. may commit a violation because

it “owns” the Branchburg facility (APHB at 8), but 3Shape Inc. never holds title to Accused

Products. (JX-0389C at ¶ 6.)

       Align also claims 3Shape Inc. is a proper Respondent based on its after-sales and sales

support activities in training, warranty and repair, and trade show attendance, ignoring that

3Shape’s resellers, not 3Shape Inc., sell the Accused Products. (See HT 764:9-13.) Align

interprets a “sale after importation” too broadly. See, e.g., Certain Semiconductor Devices,



                                                -3-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 12 of 90
                              PUBLIC VERSION



Semiconductor Device Packages, and Prods. Containing Same, Inv. No. 337-TA-1010, Order

No. 69 (Feb. 27, 2017) not reviewed (“A ‘sale’ consists of the passing of title from the seller to

the buyer for a price”) (quoting Black’s Law Dictionary (10th ed. 2014)). That a CDO may

reach wholly domestic conduct “reflects the Commission’s exercise of its discretion to fashion

an appropriate remedy,” not conduct that constitutes a violation of Section 337. Id. at 7.

       Align has not established, and provides no supporting authority, that 3Shape Inc.’s

activities constitute sufficient involvement in importation or sale of the Accused Products to

invoke Commission jurisdiction. 3Shape Inc. has not committed a violation or unfair act. See

Certain Dynamic Random Access Memory and NAND Flash Memory Devices and Prods.

Containing Same, Inv. No. 337-TA-803, Order No. 66 at 4 (Aug. 21, 2012); Certain Salinomycin

Biomass and Preparations Containing Same, Inv. No. 337-TA-370, 1995 ITC LEXIS 302, Order

No. 9 at *6-9 (May 15, 1995) (“Where a party has not imported or sold accused products in the

[U.S.], and does not intend to do so in the future, there is no violation of section 337.”).

       C.      3Shape A/S

       3Shape A/S does not import, sell for importation, or sell after importation any Accused

Product. 3Shape A/S does not own or sell Trios products in the U.S. (See HT 1157:23-1158:7)

and, for the reasons described above, 3Shape A/S’s U.S. activities do not constitute an unfair act

pursuant to Section 337 with respect to Trios scanners. Also for the reasons described above,

3Shape’s A/S’s activities with respect to Accused Software do not constitute an unfair act. Thus,

3Shape A/S has committed no violation.

       D.      Standing

       Align “bears the burden of establishing that it has standing.” Certain Video Game Sys.

and Controllers, Inv. No. 337-TA-743, 2013 ITC LEXIS 1996, ID at *156 (Feb. 2013) not




                                                 -4-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 13 of 90
                               PUBLIC VERSION



reviewed in relevant part; 19 C.F.R. § 210.12(a)(7). Align sets forth no argument or evidence,

only asserting that “Respondents do ‘not contest Align’s standing.’” (APHB at 9.) This does not

meet Align’s burden.

III.   THE COLOR SCANNING PATENTS

       A.      Claim Construction

               1.      “scanning system” (’228, ’456, ’207 patents, claim 1)

       Align’s shifting interpretations of the elements comprising the claimed “scanning

system” confirm that “scanning system” fails to recite sufficiently definite structure, and thus is

subject to §112 ¶6. At the hearing, Align and its expert, Dr. Stevenson, identified main

illumination source 31 and main optics 41 as the corresponding structures. (HT 530:23-533:6,

580:3-14; CDX-0008.23.) Yet, Align’s Post-Hearing Brief identifies Figures 4A and 4B as “one

embodiment of the scanning system elements that provide depth data.” (APHB at 12.) Not only

does the scanning system in Figures 4A-4B include main illumination source 31 and main optics

41, it also includes additional components including detection optics 60 and image processor 24.

(JX-0003 at Figs. 4A and 4B.) Align’s inability to consistently identify the structures

corresponding to the “scanning system” undermine its contention that it is a term of art.

       Align’s “plain and ordinary” construction of “scanning system” as a 3D scanner is

likewise unhelpful in shedding light on the particular structure of the scanning system. Indeed,

Dr. Stevenson was uncertain whether the structure corresponding to “scanning system” under

Align’s construction is a 3D scanner:




                                                -5-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 14 of 90
                              PUBLIC VERSION




(HT 580:3-14.) Align’s vague “plain and ordinary” constructions underscore the lack of definite

structure connoted by “scanning system.”

       Align contends that “3Shape cannot overcome the presumption that §112 ¶6 does not

apply.” (APHB at 12.) In support, Align rewrites “scanning system” as “scanner system” to

argue it is “not a nonce term.” (Id.) Align then resorts to the specification to argue that one of

ordinary skill “would conclude the patent denotes sufficiently definite structure or acts for

performing the function.” (Id.) But that is not the proper test of whether §112 ¶6 applies.

“Sufficient structure exists when the claim language specifies the exact structure that performs

the functions in question without need to resort to other portions of the specification or extrinsic

evidence for an adequate understanding of structure.” TriMed, Inc. v. Stryker Corp., 514 F.3d

1256, 1259-60 (Fed. Cir. 2008). Align’s resort to the specification highlights the lack of

sufficient structure connoted by “scanning system.”

       Align attacks 3Shape’s §112 ¶6 construction for (1) improperly inserting the requirement

that depth data be separately obtained from 2D color image data and (2) requiring the structures

identified in 3Shape’s construction. That depth data must be separately obtained from 2D color

image data is compelled by the specification and prosecution history. The specification notes

that “a two dimensional (2D) color image of the 3D structure that is being scanned is also

obtained, but typically within a short time interval with respect to the 3D scan,” meaning depth

data and color data are obtained at different times – i.e., separately. (JX-0003 at 3:61-64.)




                                                 -6-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 15 of 90
                              PUBLIC VERSION



During prosecution, the patentee distinguished prior art that “obtain[ed] a series of two

dimensional color images of an object and process[ed] those images to obtain a three

dimensional model,” avoiding the need for a scanning system providing depth and a separate

imaging system providing color image data. (JX-0009 at Align-1091_00003104; HT 1076:18-

1078:5.) Dr. Stevenson did not consider or address this clear disclaimer.

       The structures identified in 3Shape’s proposed construction correspond to the structures

disclosed in the specification for the “scanning system.” Align argues that 3Shape is “reading

the structure in from just one [embodiment] and ignoring all others” without explaining why

3Shape’s identified structures are not required by the “seven embodiments” in the specification.

(APHB at 13.) 3Shape’s identified structures correspond to the only structures disclosed in the

specification for “scanning system.”

       Align’s interpretation of “depth data” as “data indicating depth in the three-dimensional

space” is overly broad and inconsistent with the specification. Under Align’s interpretation, any

data related to depth would constitute depth data. This is inconsistent with the plain claim

language, which makes clear that the depth data is “of said portion of the three-dimensional

structure.” In the specification, depth data is referenced in terms of the object’s Z-coordinate.

(JX-0003 at 3:30-37, 3:53-58, 13:25-31, Fig. 2A-2C.) Further, the plain claim language requires

depth data to be associated with color image data. The only depth data described as being

associated is the object’s Z-coordinate. (See, e.g., JX-0003 at 13:20-62; Figs. 2A-2C.) There is

no suggestion of any other “data indicating depth” that is associated with color.

               2.      “imaging system” (’228, ’456, and ’207 patents, claim 1)

       Align’s interpretation of “imaging system” as an image sensor or detector is insufficient

structure for performing the claimed function of “provid[ing] two-dimensional color image



                                                -7-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 16 of 90
                              PUBLIC VERSION



data.” The specification consistently describes that the two-dimensional color image is provided

by the image sensor and the illumination source that captures the color image. (See, e.g., JX-

0003 at 24:43-47 (“In each of the embodiments described herein, the illumination radiation that

is used for obtaining the 2D color image is injected into the optical axis OA of the confocal

optics 42 without affecting the operation thereof or degrading the 3D image capture.”).) Align’s

citations to the specification describe inclusion of an illumination source to capture the 2D color

image. (APHB at 14.) The experts agreed that an illumination source is required to create an

image. (HT 539:3-540:18; 1068:15-1069:6.) Thus, Align’s recitation of an image sensor as the

“imaging system” does not connote sufficient structure.

        Align contends that “system… simply connotes that the ‘imaging system’ may include

optical components beyond just an image sensor.” This interpretation is vague and highlights the

lack of specific structure Align ascribes to “imaging system.”

        Align contends that 3Shape’s construction is improper because it requires that two-

dimensional color image data be separately obtained from depth data. However, as previously

discussed, that limitation is compelled by the specification and prosecution history. Likewise,

3Shape’s identified structure is consistent with the intrinsic record and understanding of a person

of ordinary skill.

                3.     “processor” (’228, ’456, and ’207 patents, claim 1)

        The claimed “processor” is subject to §112 ¶6 because the recited function – “associate

the depth data with the color image data” – cannot be performed without specific programming.

This is evidenced by the specification, which describes that color association “may be executed

on any suitable microprocessor means, typically processor 24 of the device 100 (FIG. 4B).” (See

JX-0003 at 14:32-35.) In other words, association requires a computer programmed to perform



                                                -8-
       Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 17 of 90
                              PUBLIC VERSION



that function. Thus “processor” is subject to §112 ¶6. See Finisar Corp. v. DirecTV Grp., Inc.,

523 F.3d 1323, 1340 (Fed. Cir. 2008) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d

1339, 1349 (Fed. Cir. 1999)) (“For computer-implemented means-plus-function claims where

the disclosed structure is a computer programmed to implement an algorithm, ‘the disclosed

structure is not the general purpose computer, but rather the special purpose computer

programmed to perform the disclosed algorithm.’”). Align provides no evidence that the

association can be performed by a generic processor to avoid §112 ¶6.

       Align contends that 3Shape’s proposed construction should be rejected because it

requires that depth data be obtained separately from color image data. (APHB at 17.) As

discussed above, that requirement is compelled by the specification and prosecution history.

               4.     “confocal imaging techniques” (’228, ’456, and ’207 patents, claim 4)

       Align interprets “confocal imaging techniques” to refer to three conjugate focal planes

illustrated by the Minsky patent. (APHB at 18.) Align’s interpretation is overly broad and

encompasses non-confocal techniques, as evidenced by the Confocal Microscopy text by Wilson,

which distinguishes confocal and conventional scanning techniques by the point illumination

source imaged to a point and detected through a point detector. (HT 1105:2-1106:13, 1152:1-

1153:20; RX-0741.0004; RDX-0001.45.)




                                               -9-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 18 of 90
                                PUBLIC VERSION




(RDX-0001.45.)

       Align contends that 3Shape’s proposed construction improperly reads limitations from

the specification into the claims. 3Shape’s proposed construction, however, reflects the confocal

imaging technique described in the Color Scanning Patents. Indeed, that technique contemplates

the point illumination source (generated by the grating or microlens array) imaged to a point onto

the object (illumination spots) and detected through a point detector (pinhole array and image

sensor pixel). (JX-0003 at 14:36-16:3.)

       Align contends that Dr. Zavislan conceded that a reference he relied on did not require

“confocal” to include a pinhole (i.e., point detection). Align selectively omits the text noting that

“the basic requirements for the [confocal scanning optical microscope] CSOM are point

illumination, point detection, a scanned image, and a confocal lens system.” (RX-1100.0014.)

Thus, while confocal may connote using the objective lens twice, in the context of confocal

scanning systems, confocal has the narrower interpretation requiring point illumination and point




                                                -10-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 19 of 90
                               PUBLIC VERSION



detection, as it has in the Color Scanning Patents. (HT 1152:1-1153:20.) Thus, 3Shape’s

construction is proper in light of the specification and understanding of a person of ordinary skill.

               5.      “image gathering member” (’433 patent, claim 12)

       Like with “scanning system,” Align’s shifting interpretation of the structures that

constitute the “image gathering member” confirm the term has no plain and ordinary meaning

and lacks sufficiently definite structure, subjecting it to §112 ¶6. Dr. Stevenson testified that

main illumination source 31 and main optics 41 are the structural components for the “image

gathering member.” (HT 580:15-581:20) But Align identifies a 3D image scanner 22, which not

only includes illumination source 31 and main optics 41, but also detection optics 60. (APHB at

20.) Align provides no explanation for identification different corresponding structure.

       Further, Align’s resort to the specification for the meaning of “image gathering member”

highlights the lack of sufficiently definite structure. TriMed, 514 F.3d at 1259-60 (“Sufficient

structure exists when the claim language specifies the exact structure that performs the functions

in question without need to resort to other portions of the specification…”). Other than Dr.

Stevenson’s conclusory testimony, Align provides no support that “image gathering member”

was a term of art with plain and ordinary meaning. (APHB at 20.)

       Align complains about 3Shape’s proposed §112 ¶6 construction as improperly reading in

limitations from the specification and requiring the claims to generate depth data separately from

the color image data. However, as explained above with “scanning system,” 3Shape’s

constructions are supported by the specification and the prosecution history.

               6.      “selectively map” (’433 patent, claim 12)

       Align seeks to rewrite the “selectively map” limitation to simply require a mapping of

depth data and image data. This is evidenced by Align’s reference to the portion of the




                                                -11-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 20 of 90
                               PUBLIC VERSION



specification that merely describes “mapping color values to the entity at aligned X-Y points”

and not a selective mapping as required by the claims. (Align PostHB at 22-23.) Align provides

no explanation as to how this portion of the specification discloses selective mapping, rendering

the term indefinite.

       Further, the passages Align identifies as purporting to “detail[] several approaches by

which the image and depth data are correlated with one another” does not show selective

mapping. (Align PostHB at 22.) Instead, these passages (JX-0006 13:14-28, 16:24-47) describe

the process by which depth data is generated. These passages do not describe mapping, much

less selective mapping, of image data to depth data.

       The only plausible disclosure of the selectively map limitation is described in column 22

of the ’433 patent, where the specification describes an embodiment where multiple color scans

consisting of different monochromatic illuminations are obtained along the depth direction, and a

“suitable algorithm[] may be used to form a composite color image of the set of color images

associated with a particular z-scan of the object 26 to provide even more precise and accurate

color image.” (JX-0006 22:1-27.) But even that disclosure fails to disclose the particularities of

the “suitable algorithm” for mapping those color images to the particular z-scan of the object.

       Align’s attempts to rewrite the “selectively map” limitation render the term indefinite,

since the term “selectively” has been interpreted by Align to have virtually any meaning it

desires or no meaning at all.

       B.      Non-Infringement

               1.      ’228 Patent

                       a.       Claim 1




                                               -12-
        Case 6:19-cv-00680-ADA PUBLIC
                                Document 1-4 Filed 11/26/19 Page 21 of 90
                                      VERSION




       Trios 3 does not infringe claim 1 of the ’228 patent. Align presented evidence only under

its proposed constructions of “scanning system,” “imaging system,” and “processor.” As

discussed above, Align’s interpretations are inconsistent with the specification and ignore clear

prosecution disclaimers, and should be rejected.

       Align did not present evidence of infringement under 3Shape’s proposed constructions of

those terms. (See HT 471:23-473:15; CDX-0008.31-34.) If 3Shape’s construction is adopted for

any such term, there is no evidence that Trios 3 infringes.

                              (1)     Trios 3 Does Not Include the “Scanning System,”
                                      “Imaging System,” or “Processor”

       Claim 1 of the ’228 patent recites a system that “determin[es] the surface topology and

associated color of at least a portion of a three dimensional structure.” To do so, claim 1 recites

two different systems: (1) “a scanning system configured to provide depth data” and (2) “an

imaging system configured to provide two-dimensional color image data.” Because depth data is

provided by the scanning system and 2D color image data is provided by the imaging system,

claim 1 recites a “processor” for associating the depth data with the color image data to

determine the surface topology and associated color of the 3D structure.

       Trios 3 uses a fundamentally different approach to determine a color 3D surface

topology, avoiding the need for separate systems providing depth data and 2D color image data,

and a processor for subsequently associating the two data sets. (HT 952:16-953:14; 1076:14-

1079:13.)



            (Id.; RX-1104C.0001

                                                    JX-0148C.0015

                                                                    ; JX-0079C at 57:24-59:3.)


                                                -13-
       Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 22 of 90
                              PUBLIC VERSION



       The color 3D surface topology is derived from the

                                                                            . (RX-

1104C.00001; RX-1098C.0005; HT 457:8-458:17, 820:5-821:19; 946:4-947:2.)



                                                                           (HT 457:1-463:4,

820:5-821:19, 946:4-947:2, 1096:22-1098:4; JX-0079C at 166:19-23.)




                                      . (RX-1104C.0001; HT 820:5-821:11, 950:14-952:15,

961:14-962:6, 1098:15-1099:24.)

                                       (HT 951:6-952:15, 1098:15-1099:24.)

                                                                            . (HT 958:25-

959:11.)

            the processor need not associate the data sets, because the 3D coordinate and its

corresponding color were derived from the same original data set –

                                                                (HT 820:5-821:19, 946:4-947:2,

1096:22-1098:4; JX-0079C at 166:19-23.)

                                     (a)    Align Attempts to Recapture Claim Scope
                                            Disclaimed During Prosecution

       During prosecution of the ’228 patent, the patentee distinguished U.S. Patent No.

7,098,435 (“Mueller”) from the “scanning system,” “imaging system,” and “processor” because

“Mueller discloses a system for obtaining a series of two-dimensional color images of an object

and processing those images to obtain a three-dimensional model of the surface of the object.”


                                              -14-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 23 of 90
                               PUBLIC VERSION



(JX-0009 at Align-1091_00003103-4.) Indeed, Mueller explains that by “using the color

information from a series of two dimensional color images to derive the three dimensional

location in space of the surface points….there is no need to conformally map separately

generated color information onto the derived three-dimensional surface points” because “[t]he

points are derived from color information and so are already associated with the correct color

information.” (RX-0993 at 2:29-41; HT 1078:20-1079:13.)

       Trios 3 uses this disclaimed approach to generate a 3D color model of the scanned object.

(HT 1076:18-1079:13.)

                                                                . (HT 952:16-953:14, 1076:14-

1079:13; RX-1104C.0001; JX-0148C.0015; JX-0079C at 57:24-59:3.) The patentee’s arguments

distinguishing “scanning system,” “imaging system,” and “processor” preclude a finding of

infringement against Trios 3. See Ekchian v. Home Depot, Inc., 104 F.3d 1299, 1303-04 (Fed.

Cir. 1997) (upholding district court’s finding “that prosecution history estoppel precludes a

finding of infringement”).

       Align contends that there was no clear disavowal of claim scope. (APHB at 42-43.) This

is contrary to established precedent. “The prosecution history limits the interpretation of claim

terms so as to exclude any interpretation that was disclaimed during prosecution.” Southwall

Techs., Inc. v. Cardinal IG Co., 54 F.3d 1570, 1576 (Fed. Cir. 1995). Here, the patentee not only

amended the claims to add “scanning system,” “imaging system,” and “processor,” but also

distinguished those limitations because the prior art system obtained a series of 2D color images

and processed those images to generate the 3D model of the object’s surface. (JX-0009 at Align-

1091_00003096, 103-104.) Dr. Zavislan opined that Trios 3 falls within the scope of this




                                               -15-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 24 of 90
                               PUBLIC VERSION



disclaimer, and Align provided no contrary evidence. (HT 1076:14-1079:13.) Thus, the

prosecution history precludes finding infringement.

                                      (b)     Depth Data is Obtained Separately From Color
                                              Image Data

       Align contends that the claims and specification do not require depth data to be obtained

separately from 2D color image data. (APHB at 42-43.) This is contrary to the claim language

and specification. The plain claim language recites two different systems – a scanning system

for providing depth data and an imaging system for providing 2D color image data. See Becton,

Dickinson and Co. v. Tyco Healthcare Grp., 616 F.3d 1249, 1254 (Fed. Cir. 2010) (“Where a

claim lists elements separately, ‘the clear implication of the claim language’ is that those

elements are ‘distinct component[s]’ of the patented invention.”). Because the depth data and 2D

color image data are provided by different systems, they are obtained separately. (HT 1122:11-

1123:15.)

       That depth data is separately obtained from 2D color image data is confirmed by the

specification. The Color Scanning Patents attempt to solve the problem of associating color

information with depth data when color data is obtained using a different method than depth

data. (HT1057:12-24.)




                                                -16-
       Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 25 of 90
                              PUBLIC VERSION




(JX-0003, 1:49-64 (emphasis added).) The Color Scanning Patents attempt to solve this problem

by obtaining the two data sets within a short time interval, preventing movement of the device

between capture of depth data and color image data. (HT 1057:25-1058:19.)




                                              -17-
       Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 26 of 90
                              PUBLIC VERSION



(JX-0003 at 3:61-4:14 (emphasis added) see also id. at 5:7-15 (“The device is adapted for

providing a time interval between acquisition of said depth data and acquisition of said color

image data such that substantially no significant relative movement between said device and said

portion occurs.”).) This is confirmed by Figures 2A-2B, which illustrate depth data (E) and 2D

color image data (N) being obtained separately. (JX-0003 at Figs. 2A-2B, 13:25-62; HT

1058:20-1061:4.)




(RDX-0001.3.)

       Align contends that the specification does not require separate scanning and imaging

systems because certain embodiments “show the same components being used to capture depth

data and image data.” (APHB at 43.) Although there is overlap of components, all described

embodiments in the Color Scanning Patents contemplate that the illumination source for

obtaining color image data does not interfere with the illumination source used to obtain depth

data, meaning depth data is captured separately from color image data. (HT 1074:19-1076:17;



                                               -18-
          Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 27 of 90
                                 PUBLIC VERSION



JX-0003 at 24:43-47 (“In each of the embodiments described herein, the illumination radiation

that is used for obtaining the 2D color image is injected into the optical axis OA of the confocal

optics 42 without affecting the operation thereof or degrading the 3D image capture.”)

Accordingly, the intrinsic evidence confirms 3Shape’s interpretation that depth data provided by

the scanning system is separately obtained from color image data provided by the imaging

system.

                                      (c)     Trios 3 Does Not Meet 3Shape’s §112 ¶6
                                              Constructions of “Scanning System,” “Imaging
                                              System,” and “Processor”

       Trios 3 does not meet 3Shape’s §112 ¶6 construction of “scanning system” as it does not

include the identified function and corresponding structures.




(RDX-0001.35.)

       As previously discussed, Trios 3 does not perform this function because depth data is not

obtained separately from 2D color image data. Instead, both are derived from the same i


                                               -19-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 28 of 90
                               PUBLIC VERSION



                . Further, Trios 3 does not include the corresponding structures. The

                           in Trios 3 is not a grating or microlens array that generates an array of

light beams. (HT 1086:13-1087:20.) Trios 3 does not include confocal optics because it does

not generate illumination spots on the surface of an object from a point illumination source. (HT

1105:2-20.) Trios 3 does not measure the intensity of returned light beams through a pinhole

array because it does not perform point detection. (Id.) Trios 3 does not measure the maximum

intensity of returned light beams. (HT 947:3-948:10, 1091:24-1092:6.)



                                                                                  . (Id.)



                                                      HT 947:22-948:5.)

       Trios 3 also does not meet 3Shape’s §112 ¶6 construction of “imaging system” as it does

not include the identified function or corresponding structures.




                                               -20-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 29 of 90
                               PUBLIC VERSION




(RDX-0001.36.)

       As previously discussed, depth data is not obtained separately from 2D color image data.

Instead, color and depth data are derived                                            Trios 3 does

not have an illumination source that generates at least three different colored light sources to

illuminate the surface of an object, it includes a white LED. (HT 1085:10-16.)

       Trios 3 does not meet 3Shape’s §112 ¶6 construction of “processor” as it does not include

the identified function or corresponding structures.




                                                -21-
        Case 6:19-cv-00680-ADA PUBLIC
                                Document 1-4 Filed 11/26/19 Page 30 of 90
                                      VERSION




(RDX-0001.37.)

        As previously discussed, depth data is not obtained separately from 2D color image data.

Color and depth data are derived                                        , and Trios 3 need not

map depth data and color image data. (HT 1096:22-1098:4.) This is unlike the mapping in

Figure 2C of the Color Scanning Patents, which maps X-Y coordinates of depth data to X’-Y’

coordinates of color image data because depth data and color image data are captured separately.

                              (2)     The Trios 3 Hand-Held Wand Does Not Include the
                                      Claimed “Processor”

        Align contends that the FPGA processor in the Trios 3 hand-held meets the “processor”

limitation because



                       (APHB at 40.) For the “depth data” on the FPGA, Align’s expert

identifies                                                       . (HT 462:15-463:4; CDX-

0008.19.) This assertion is factually incorrect.




                                                   -22-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 31 of 90
                                PUBLIC VERSION




        (HT: 819:23-821:7; 1099:3-24.)



                     (Id.)

        Align contends that this testimony is contrary to the “admissions” of 3Shape witnesses

Drs. Rosenlund and Hansen. (APHB at 40 n.3) This is simply incorrect. Dr. Rosenlund testified

during his deposition that

                                                                (JX-0074C 57:20-61:13.) He also

testified that

                                                                                             (JX-

0079C 79:13-19.) Likewise, there is no inconsistency with Dr. Hansen’s deposition testimony.

As made clear during his testimony,



                                       (HT:819:20-821:7 (describing data received by ScanSuite

from Trios hand-held), 832:10-22 (describing data received by Trios software from ScanSuite).)

Thus, contrary to Align’s assertions, there is no inconsistent testimony regarding how the



        Further, neither the                                                   are “depth data” as

that term is properly understood in the context of the claims and specification. The claimed

“depth data” is “of the portion,” which refers to “a portion of the three-dimensional structure”

referred to in the preamble of the claim. (JX-0003 25:41-47.) In other words, the depth data is

referring to a depth of the object, not to some piece of data that is used to compute the depth of

the object. (HT 1068:6-14.) The specification refers to the depth in terms of a Z-coordinate or

Z-value. (JX-0003 12:60-6, 3:31-37, 3:53-55, Fig. 2A.) Further, in the context of associating the



                                                -23-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 32 of 90
                              PUBLIC VERSION



depth data with the color image data, the specification is referring to mapping of an (X, Y, Z)

coordinate to a color entity (X’, Y’, C). (JX-0003 3:53-4:14, 13:20-62, Figs. 2A-2C.) Align’s

attempts to more broadly construe “depth data” as any data related to the computation of a

coordinate in object space is inconsistent with the intrinsic record and should be rejected.



                                                              (HT: 819:13-821:7, 965:1-966:7,

972:16-975:16, 1092:16-1095:14; 1099:3-24.) Thus, any alleged association would occur on a

processor outside the hand-held device, and therefore cannot meet claim 1.

       Align contends that 3Shape is improperly limiting the claimed processor “to only one

processor that can associate the depth data with the color image data” and that the claims can

include more than one processor. (APHB at 43.) Align misses the mark. 3Shape is not arguing

that there cannot be more than one processor. Rather, 3Shape is stating the fact that that the

alleged association is not so broad as to capture the mere packaging of any data related to depth

and color, but must be consistent with the association described in the Color Scanning Patents –

which is the association of the depth data in the real-world 3D coordinate with the color data.

                              (3)     Trios 3 Mono Scanners Do Not Infringe

       Claim 1 of the ’228 patent requires “an imaging system configured to provide two-

dimensional color image data” and a “processor configured to associate the depth data with the

color image data.” Trios 3 Mono scanners are configured with different software that

                                                                              (HT 822:7-11; JX-

0079C at 50:15-21.) Thus, it does not “provide two-dimensional color image data” and therefore

cannot “associate the depth data with the color image data” as required by claim 1.




                                                -24-
        Case 6:19-cv-00680-ADA PUBLIC
                               Document 1-4 Filed 11/26/19 Page 33 of 90
                                      VERSION




       While the Trios 3 Mono scanners can be upgraded to capture color, it requires the Trios 3

Mono scanner to be sent to the 3Shape factory

                               (JX-0079C 49:24-50:7, 163:11-22; HT 823:1-10; 968:10-25.) The

Trios 3 Mono scanner is then sent back to the customer

                                              to allow them to access the color functionality. (JX-

0079C 163:11-22; HT 968:10-25.) Because modifications are required to enable to color

functionality, they cannot be found to infringe. “[T]hat a device is capable of being modified to

operate in an infringing manner is not sufficient, by itself, to support a finding of infringement.”

Telemac Cellular Corp. v. Topp Telecom, Inc., 247 F.3d 1316 (Fed. Cir. 2001). But even when

the Trios 3 Mono scanners are upgraded to color, they still do not infringe for the same reasons

set forth above.

                       b.      Claim 4

       Claim 4 depends from claim 1 of the ’228 patent. Because Align has failed to show that

3Shape infringes claim 1 of the ’228 patent, claim 4 cannot be found to infringe. See Honeywell

Int’l. v. Universal Avionics Sys., 488 F.3d 982, 995 (Fed. Cir. 2007) (infringement of a

dependent claim requires infringement of the claims from which it depends).

       Align has failed to show that Trios 3 infringes claim 4 of the ’228 patent because Trios 3

does not use “confocal imaging techniques.” Align contends that claim 4 is met because Trios 3

includes three conjugate focal planes – an illumination plane, object plane, and sensor plane.

(APHB at 45-46.) Align’s interpretation of “confocal,” however, is overly broad and covers

techniques that are non-confocal imaging techniques, which also include three conjugate focal

planes. (HT 1104:16-1106:20; RX-0741.0003-04; RDX-0001.45.)




                                                -25-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 34 of 90
                               PUBLIC VERSION




Confocal imaging is distinguished from non-confocal imaging techniques by a point illumination

source that is imaged to a point on the object, which is imaged onto a point detector. (HT 970:7-

21, 1105:2-13; 1151:23-1153:22, RX-0741.0004 (distinguishing conventional microscopes in

Figures 1.7(a)-(c) from the confocal microscope in Figure 1.7(d)).)

        Trios 3 is not confocal because it does not have a point illumination source or point

detection. (HT 1106:14-20; 1151:23-1153:22.) There is no point illumination because the LED

illumination source in Trios 3 is not focused onto the object because 3Shape is trying to achieve

uniform illumination source, nor is it placed at a conjugate focal plane. (HT 944:2-17.) Further,

the              in Trios 3 does not act as a point illumination source because

                                        HT 945:14-25.)

        The fact that Trios 3 is not performing confocal imaging is further evidenced in an e-mail

from a consultant for Align to Align’s chief scientist, Avi Kopelman. (RX-0201C.) In that e-

mail,


                                               -26-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 35 of 90
                                PUBLIC VERSION



                                                                                             (Id.;

RX-0202C.) That paper describes projecting a pattern with a spatial frequency on to the object

and observing the portions in focus to obtain optical sectioning – which is a similar technique to

                              in Trios 3. (RX-0202C.0001; HT 1087:21-1088:8.) Accordingly,

Trios 3 does not use a confocal imaging technique.

                       c.      Claim 26

       Claim 26 depends from claim 1 of the ’228 patent. Because Align has failed to establish

that 3Shape infringes claim 1 of the ’228 patent, claim 26 cannot be found to infringe.

Honeywell, 488 F.3d at 995.

               2.      ’456 Patent

                       a.      Claim 1

       Claim 1 of the ’456 patent contains the same “scanning system,” “imaging system” and

“processor” limitations as in claim 1 of the ’228 patent. (HT 1129:5-14.) Thus claim 1 of the

’456 patent is not met for the same reasons set forth in claim 1 of the ’228 patent. (Id.)

                       b.      Claim 15

       Claim 15 depends from claim 1 of the ’456 patent. Because Align has failed to establish

that 3Shape infringes claim 1 of the ’456 patent, claim 15 cannot be found to infringe.

Honeywell, 488 F.3d at 995.

       Align has failed to show that Trios 3 “conformally map[s] the color image data to the

depth data to produce a color, three-dimensional virtual model.” Align contends that this

limitation is met because Trios 3 “ensure[s] the dimensions and relationships of the teeth are

accurate.” (APHB at 56.) It is unclear as to how the accuracy of the dimensions and

relationships of teeth relate to the mapping of color image data to depth data.




                                                -27-
                               PUBLIC VERSION
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 36 of 90




       Trios 3 does not need to map, much less conformally map, the color image data to the

depth data because the color image data and depth data in Trios 3 are

                        (HT 820:5-821:19, 946:4-947:2, 1096:22-1098:4, 1106:21-1107:4; JX-

0079C 166:19-23.) Further, as discussed in Mueller, when “the color information itself is used

to derive the three-dimensional location of the surface points, there is no need to conformally

map separately generated color information onto the derived three-dimensional surface points.”

(RX-0993 2:33-37; HT 1077:19-1078:19.)

               3.      ’207 Patent

                       a.      Claim 1

       Claim 1 of the ’207 patent contains the same “scanning system,” “imaging system” and

“processor” limitations as in claim 1 of the ’228 patent. (HT 1129:5-14.) Thus, claim 1 of the

’207 patent is not met for the same reasons set forth in claim 1 of the ’228 patent. (Id.)

               4.      ’433 Patent

                       a.      Claim 12

       Align has failed to show that Trios 3 infringes claim 12 of the ’433 patent. In particular,

Align has failed to establish that Trios 3 meets the “image gathering member” or the “selectively

map” limitations.

                               (1)    “image gathering member”

       Trios 3 does not meet this limitation under 3Shape’s construction. 3Shape construes the

term as means-plus-function, with a function of generating depth data of a portion of the three-

dimensional structure separately from the color image date. (APHB at 59.) The corresponding

structure is the same as in 3Shape’s §112 ¶6 construction of the “scanning system” recited in

claim 1 of the ’228 patent (Id.; see supra Section III.B.1.a(1)(c).) Trios 3 therefore does not

meet the “image gathering member” limitation under 3Shape’s construction for the same reasons


                                                -28-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 37 of 90
                               PUBLIC VERSION



Trios 3 does meet the “scanning system” limitation. (See supra Section III.B.1.a(1)(c).) Nor

does Trios 3 meet this limitation under 3Shape’s construction under a doctrine of equivalents

(“DOE”) analysis. (See APHB at 61.) Trios 3 uses a fundamentally different depth scanning

approach than the confocal scanning approach described in the ’433 patent, and is therefore not

equivalent for the reasons previously discussed. (See supra Section III.B.1.a(1).)

                               (2)    “selectively map the image data to the depth data…”

        Trios 3 does not meet this limitation under either parties’ constructions. To the extent

this term is not indefinite, 3Shape’s construction is to “map monochrome image data to the depth

data such that the monochrome image data is a substantially focused image of that structure.”

(See supra Section III.A.6.) 3Shape’s construction is based on the only embodiment disclosed

by the ’433 specification that could relate to the limitation of “selectively map.” (Id.) Trios 3

does not meet this limitation under 3Shape’s construction because, for Trios 3, the color data is



                   (HT 1108:4-9.) As a result, there is no need to map image data to depth data.

(Id.)

        Align fails to establish that Trios 3 meets this limitation under Align’s proposed

construction. Align’s construction attempts to read out the require that the mapping be selective

by substituting the term “selectively map” with “matching.” (See supra at Section III.A.6.) But

Align has failed to establish that Trios 3 meets this limitation even under Align’s improper

construction. Align recites a series of steps of how it believes Trios 3 generates a point cloud.

Align appears to conclude that something in that series of steps meets the “selectively map”

limitation, but provides no explanation of how it is met. (APHB at 63.) For example, Align

recites the term “depth” several times –



                                                -29-
        Case 6:19-cv-00680-ADA PUBLIC
                               Document 1-4 Filed 11/26/19 Page 38 of 90
                                      VERSION




                     (Id.) Align similarly recites the term “image” several times –

                                                              (Id.) But Align fails to identify what

it believes the “image data” and “depth data” to be, how they are matched “based on the plurality

of focal lengths and the depth data,” or how the “associated color of the structure portion is in

focus relative to the structure portion for a plurality of distances in the depth direction.” (Id.)

Align has failed to meet its burden to show that Trios 3 meets this claim element under its own

construction.

       Accordingly, Align has failed to establish that Trios 3 infringes the limitations of claim

12 under either parties’ constructions.

                5.       3Shape Did Not Copy iTero or the Color Scanning Patents

       In an effort to salvage infringement, Align drums up a copying story based on 3Shape’s

standard competitive intelligence and careful freedom-to-operate analysis. 3Shape did not copy

iTero or the Color Scanning Patents.

       Dr. Rune Fisker, 3Shape’s first employee, led Trios development starting in 2007-2008.

(HT 717:19-23.) Development was slow until Dr. Mike van der Poel, an optics Ph.D., joined

3Shape in 2009. (HT 718:6-15.) The optical design of Trios was set shortly thereafter, in the

summer of 2009. (719:19-21.) Dr. Fisker, who also lead 3Shape’s patent department, testified

that 3Shape did not copy any Cadent (i.e., Align) patents, or iTero, in developing Trios. (HT

718:22-719:1, 756:20-25.)

       3Shape reviewed competitor products and patents during development, including iTero

and predecessors to the Color Scanning Patents,4 in standard competitive intelligence and


       4
           The Color Scanning Patents did not issue until 2013-2015. (JX-0003-6.)




                                                 -30-
         Case 6:19-cv-00680-ADA PUBLIC
                                Document 1-4 Filed 11/26/19 Page 39 of 90
                                       VERSION




product management efforts to “build [a] superior and better product[].” (HT 711:18-21, 719:3-

18.) Align’s VP of R&D, Mr. Relic, confirmed this is normal. (HT 136:11-18.) But 3Shape

never obtained or opened iTero, prior to fixing Trios’s optical design. (HT 719:25-720:11.) And

when 3Shape did so after fixing the optical design, it did not review the detailed optical system.

(HT 720:12-721:13.)

         Align raises a circumstantial copying allegation via two old, irrelevant documents created

before Dr. van der Poel joined 3Shape. (See HT 727:7-739:7, 755:3-756:12; JX-0235C; CX-

0236C.) One document shows 3Shape’s competitive intelligence



             (HT 729:10-16, 731:18-733:20; see also JX-0235C.)

                                                                              . (HT 755:3-8,

952:16-953:14; see also JX-0235C; RX-1266C.)5

                                                           . (HT 755:9-756:2; see also CX-

0236C.)

         Align will also point to counsel’s reading into the record portions of internal 3Shape

correspondence regarding the Cadent color scanning patent family. Those documents were not

admitted because they were not timely on Align’s exhibit list (see HT 752:5-753:19), and

counsel’s reading proves that 3Shape carefully confirmed freedom-to-operate before releasing

Trios Color.6 (See generally HT 740:1-744:16.)


         5
             The parties inadvertently marked two copies of this document as JX-0235C and RX-
1266C.
         6
       For reference, the documents were numbered CX-1598C, CX-1610C, CX-1611C, and
CX-1612C.




                                                -31-
        Case 6:19-cv-00680-ADA PUBLIC
                                Document 1-4 Filed 11/26/19 Page 40 of 90
                                      VERSION




       There is no evidence that 3Shape was aware of the asserted Color Scanning Patents prior

to releasing Trios Color in March 2013, and 3Shape “did a lot of freedom-to-operate analysis”

with internal patent agents regarding the Cadent patents of which it was aware. (HT 726:4-

727:1, 731:18-732:12.) One such patent agent was optics Ph.D. Jesper Bo Jensen. (HT 756:12-

7575:24.) The correspondence counsel read was sent in 2010-2011, before 3Shape began

development of Trios Color. (HT 740:1-744:16, 756:7-11.) But 3Shape, including Dr. Jensen,

                                                                                      (HT 756:12-

758:2.) 3Shape did not implement the features it discussed in the 2010-2011 correspondence.

(See, e.g., HT 758:3-10.) And Dr. Fisker dealt the final blow to Align’s copying story when he

confirmed that in January 2013, less than two months before release of Trios Color, Dr. Jensen

told the Trios team he was                    that Trios Color does not infringe Cadent’s color

scanning patent family. (HT 757:15-758:2.)

               6.      3Shape Has Not Induced Infringement of the Color Scanning Patents

       Induced infringement requires an underlying act of direct infringement. Limelight

Networks v. Akamai Techs., 134 S.Ct. 2111, 2117 (2014) (“[O]ur case law leaves no doubt that

inducement liability may arise ‘if, but only if, [there is]…direct infringement.”). As discussed

above, Align has failed to establish that Trios 3 directly infringes the Color Scanning Patents,

and Thus, cannot establish that 3Shape induced infringement.

       Align contends that 3Shape “intended to cause the acts that constitute infringement and

knew or were willfully blind to the fact the induced acts would constitute patent infringement.”

(APHB at 68.) 3Shape was aware of the parent to the Color Scanning Patents – U.S. 7,319,529 –

but found it to be different from 3Shape’s approach because it describes taking 2D color data

shortly after the 3D image. (HT 952:15-953:14; RX-1266C.0025.)



                                               -32-
           Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 41 of 90
                                  PUBLIC VERSION



                1.     3Shape Has Not Contributed to the Infringement of the Color
                       Scanning Patents

       Contributory infringement requires proof of an act of direct infringement. Cross Med.

Prods., Inc. v. Medtronic Sofamor Danek, 424 F.3d 1293, 1312 (Fed. Cir. 2005). As discussed,

Align has failed to establish that Trios 3 directly infringes the Color Scanning Patents, and Thus,

Align cannot establish that 3Shape has contributed to the infringement of the Color Scanning

Patents.

       C.       Domestic Industry (Technical Prong)

                1.     Legal Standards

       “The test for claim coverage for purposes of the technical prong of the domestic industry

requirement is the same as that for infringement.” Certain Access Control Sys. and Components

Thereof, Inv. No. 337-TA-1016, ID at 11 (Oct. 23, 2017) aff’d, Comm’n Op. (Apr. 21, 2018).

To meet the technical prong of the domestic industry requirement, “the patentee must establish

by a preponderance of the evidence that the domestic product practices one or more claims of the

patent” either literally or under the doctrine of equivalents. Id.

                2.     Overview of the Align Domestic Products

       Align contends the iTero Element, Element 2, and Element Flex practice the Color

Scanning Patents, but only provides an element-by-element analysis for the Element, claiming it

is representative for the purposes of its technical prong analysis. (HT 496:21-497:7.) But Align

and its expert provide no evidence and de minimis testimony for its conclusion:




                                                 -33-
                                PUBLIC VERSION
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 42 of 90




(See HT 497:1-7; APHB at 47, fn4.) Because Align failed to show that differences between

Element and Element 2/Flex are immaterial to its technical prong analysis, and failed to provide

an element-by-element analysis for Element 2/Flex, Align cannot meet its burden to show that

Element 2/Flex practice the Color Scanning Patents.

               3.      ’228 Patent

                       a.     Claim 1

       Align has failed to show that the domestic products (“the DI Products”) practice claim 1

of the ’228 patent. In particular, Align fails to establish the DI products include a hand-held

device comprising “a processor configured to associate the depth data with the color image data”

because Align has provided no evidence showing the DI Products literally meet this limitation

and is precluded from arguing this limitation is met under DOE.

       Align presents a new argument that the DI Products literally meet this limitation when the




                                                 (APHB at 52.) But Align has admitted that it

failed to provide any evidence supporting this new argument in any timely disclosed expert

opinion or deposition testimony evidence. (HT 507:24-508:4, 511:7-512:2.) Thus, any

argument that the FPGA literally meets this limitation is unsupported by the record evidence. In




                                                -34-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 43 of 90
                              PUBLIC VERSION



fact, the record evidence shows that            (i.e., depth data) is determined by

          , not the       :




(JX-0077C at 105.) Because the depth data is not determined                              does not

associate depth data with color image data, as required by claim 1.

        Moreover, the only relevant document Align cites, JX-0102C, provides no evidence that

the        “combines” depth and color information                                Instead,

descriptions in the separate                                                          make clear

there is no combining step. (JX-0102C.)

                                                                                  (JX-0102C at

Align-1091_00684146; HT 1113:14-17.)

                                                                                          (JX-

0102C at Align-1091_00684146; HT 1113:17-1114:3.)

                                                                            As Dr. Stevenson

admits, merely transferring depth and color information through the same path is insufficient to

meet this limitation. (HT 566:2-6.) Align has provided no evidence the          combines depth

and color information and has therefore failed to meet its burden to show the DI Products

literally meet this limitation.



                                               -35-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 44 of 90
                               PUBLIC VERSION



       Alternatively, Align argues the “processor” limitation is met under DOE. (APHB at 53.)

Align argues the processor location represents an insubstantial difference. (Id.) But Align’s

argument fails for two reasons. First, Align is precluded from making this DOE argument

because applicants amended claim 1 during prosecution to recite a “hand-held device” including

the “processor” limitation:




(JX-0009 at Align-1091_00003096.) This amendment was in response to Examiner’s rejection

over prior art, and thus, was made for purposes of patentability.




                                               -36-
                                PUBLIC VERSION
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 45 of 90




(JX-0009 at Align-1091_00003103-4.) See Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki

Co., 535 U.S. 722, 739-40 (2002). By amending the claim to add both a “hand-held device”

limitation, and a “processor” limitation included in the “hand-held device,” Align cannot argue

that a “processor” not included in the “hand-held device” is equivalent. Through its amendment,

applicants “surrendered all subject matter between the broader and the narrower language.” Id.

at 740-41. Align’s argument also fails because it neither identifies the purported “data link” by

the PC processor, nor provides any evidence that such a “data link” is equivalent. (APHB at 53.)

Align therefore fails to meet its burden to establish that the DI Products meet this limitation

under DOE.

                       b.      Claim 4

       Claim 4 depends from claim 1 of the ’228 patent. Because Align failed to establish that

the DI Products practice claim 1 of the ’228 patent, Align cannot establish that the DI Products

practice claim 4.

                       c.      Claim 26

       Claim 26 depends from claim 1 of the ’228 patent. Because Align failed to establish that

the DI Products practice claim 1 of the ’228 patent, Align cannot establish that the DI Products

practice claim 26.

               4.      ’456 Patent

                       a.      Claim 1

       Align contends the DI Products practice claim 1 for the same reasons provided in its

analysis of the ’228 patent, claim 1. (APHB at 56.) Because Align cannot establish that the DI

Products practice claim 1 of the ’228 patent, Align likewise cannot establish the DI Products

practice claim 1 of the ’456 patent.

                       b.      Claim 15


                                                -37-
        Case 6:19-cv-00680-ADA PUBLIC
                                Document 1-4 Filed 11/26/19 Page 46 of 90
                                      VERSION




       Claim 15 depends from claim 1 of the ’456 patent. Because Align failed to establish that

the DI Products practice claim 1 of the ’456 patent, Align cannot establish that the DI Products

practice claim 15.

               5.      ’207 Patent

                       a.     Claim 1

       Align contends the DI Products practice claim 1 for the same reasons provided in its

analysis of the ’456 patent, claim 1. (APHB at 58.) Because Align cannot establish that the DI

Products practice claim 1 of the ’456 patent, Align likewise cannot establish the DI Products

practice claim 1 of the ’207 patent.

       Additionally, Dr. Stevenson’s bare assertion that “dentists and Align engineers use[] and

demo[] the iTero scanners” is unsupported by the record evidence and therefore fails to establish

that method claim 1 of the ’207 is practiced in the U.S. (Id.)

               6.      ’433 Patent

                       a.     Claim 12

       Align has failed to show that the DI Products practice claim 12 of the ’433 patent. In

particular, Align provides a conclusory explanation of how the DI Products meet the limitations

of “Element 12.4”:




(APHB at 66.) “Element 12.4” recites one or more processors that “receive, from the apparatus,

two-dimensional image data of the structure portion associated with the two-dimensional

reference array for each of a plurality of focal lengths relative to the image gathering member.”


                                               -38-
        Case 6:19-cv-00680-ADA PUBLIC
                               Document 1-4 Filed 11/26/19 Page 47 of 90
                                      VERSION




(’433 Patent (JX-0006) at 28:13-17.) On its face, Align has failed to establish the DI Products

practice the limitations of Element 12.4.

       Align also fails to establish that “Element 12.4” is met because the record evidence

shows that the DI Products

The recited “two-dimensional image data” in “Element 12.4” must relate to color data, as the

next claim limitation involves selectively mapping “the image data to the depth data…such that

the resulting associated color of the structure portion is in focus.” (’433 Patent (JX-0006) at

28:18-23 (emphasis added); HT 1080:14-1081:6.) To the extent Align contends “two-

dimensional image data” is met by “                                              ” used for depth

scanning, such an interpretation is contradicted by Dr. Stevenson’s testimony (see HT 570:4-

571:13) and is incompatible with the claim as a whole. Claim 12 recites selectively mapping

“the image data to the depth data…such that the resulting associated color of the structure

portion is in focus.” (’433 Patent (JX-0006) at 28:18-23.) It would be nonsensical to selectively

map monochrome images from the depth scan to the depth data, and such a mapping would not

result in the required “associated color” of the structure portion. (’433 Patent (JX-0006) at

28:18-23; APHB at 66.)

       The ’433 specification appears to disclose one embodiment where “two-dimensional

image data” relating to color data is received for each of a plurality of focal lengths:




                                                -39-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 48 of 90
                              PUBLIC VERSION




(’433 Patent (JX-0006) at 22:3-14; HT 1081:7-1082:15.) Here, multiple color images are

captured at different focal lengths and can form a more precise in-focus composite color image:




(’433 Patent (JX-0006) at 22:19-27.)

       The DI Products do not                                                             Instead, Dr.

Zavislan testified they capture                                            (HT 1112:19-1113:11,

1116:20-1117:6.) Dr. Zavislan’s testimony is uncontested, as Align and its expert admit the DI

Products capture                                                   , and do not deny that the

        are captured                          . (See APHB at 51; HT 572:16-573:8.) Thus, there

is no dispute that the DI Products fail to meet this limitation.

IV.    THE GINGIVAL DEFORMATION PATENTS

       The parties agree that the ’470 and ’931 Patents expire May 14, 2019, which is prior to

the May 20, 2019 Target Date for completion of this Investigation. As a consequence, there is a


                                                 -40-
        Case 6:19-cv-00680-ADA PUBLIC
                               Document 1-4 Filed 11/26/19 Page 49 of 90
                                      VERSION




strong likelihood that no remedy may be available to Align on these patents because the

Commission cannot issue an exclusion order as to expired patents. Thus, any findings with

respect to infringement would be purely advisory in the case where a remedy is not available.

(See 3Shape Motion for Partial Termination dated Aug. 2, 2018).

       A.      Claim Construction

       Complainant argues that purported admissions from experts somehow resolve claim

construction in their favor. Align, however, ignores the unassailable point that claim

construction is a question of law. Markman v. Westview Instruments, 517 U.S. 370, 384 (1996).

Therefore, the opinion of an expert without legal training that a term denotes an “act” rather than

a “step” doesn’t bear on the understanding of those terms in the context of a §112 ¶6 analysis.

See Seal-Flex, Inc. v. Athletic Track & Court Constr., 172 F.3d 836, 848 (Fed. Cir. 1999) (J.

Rader, concurring).

       3Shape has consistently held the position that the claims require a secondary gingival

model. Align’s statement that this is “shifting” is mere puffery to disguise the obvious and fatal

flaws in Align’s infringement and domestic industry positions. Align’s own expert agrees that

neither 3Shape nor Align practices any of the embodiments disclosed in the patent, all of which

include a secondary gingival model. (HT. 384:4-25.) Align now seeks to inappropriately

expand the claims to capture the technologies actually at issue.

       Additionally, despite Align’s attempt to mischaracterize Dr. Saber’s testimony, Dr. Saber

has consistently testified that, while the words “secondary gingival model” are not literally part

of the claims, the claims require the presence of a secondary gingival model, because that is the

only model which the patent teaches as being deformed. (HT. 1029:16-21 (“Q: And you

admitted just previously that there is no secondary gingival model required by Align’s proposed



                                               -41-
        Case 6:19-cv-00680-ADA PUBLIC
                               Document 1-4 Filed 11/26/19 Page 50 of 90
                                      VERSION




construction. That’s correct, isn’t it sir? A: No. What I said is the word “secondary” is not

contained in the construction. Q: Oh, well—A: Literally present in the construction.”)); compare

(HT. 991:15-992:5 (Dr. Saber testified that all proffered constructions require a secondary

gingival model because that’s the only application that is consistent with the teaching of the

patent.))

        Despite Align’s assertions to the contrary, Dr. Saber never conceded that he was reading

limitations into the claim. (HT. 1025:3-23.) Rather, Dr. Saber consistently explained that he

applied Align’s proposed constructions as they would be understood by one of ordinary skill

reading the patent as a whole. (HT 991:15-992:5). See also Smart Vent, Inc. v. USA Floodair

Vents, Ltd., 93 F. Supp. 3d. 395, 412-13 (D.N.J. 2016) (rejecting defendant’s argument that

plaintiff’s expert “implicitly rewrote and/or rejected” the court’s claim construction when he

provided his understanding of the court’s construction as one of ordinary skill in the art).) Dr.

Bergeron confirmed the appropriateness of this approach when he testified that, despite 3D

models not being explicitly stated in the asserted claims, he understands the claims to be limited

to 3D models, and understands this based on how one of ordinary skill in the art would read the

patent specification. (HT 382:25-383:8.)

        Most tellingly, despite their repeated insistence that Dr. Saber’s analysis is improper,

Align has made no attempt to distinguish or otherwise rebut the plain fact that Dr. Saber’s

testimony is squarely within the guidance of Federal Circuit’s opinions in Virnetx and Profoot.

In Virnetx, the Federal circuit reaffirmed that claim terms should be read in light of the

specification, and further held that claim terms should be understood in a way that preserves their

“primary inventive purpose.” VirnetX, Inc. v. Cisco Sys., 767 F.3d 1308, 1316-18 (Fed. Cir.

2014); JX-0069C at 122:4-15 (inventor Pavlovskaia: “this model is precisely what [] the patent



                                                -42-
        Case 6:19-cv-00680-ADA PUBLIC
                               Document 1-4 Filed 11/26/19 Page 51 of 90
                                      VERSION




[is] about, this secondary gingival model.”); JX-0082C at 96:10-98:1 (inventor Wen explaining

that the addition of thickness via the secondary model is necessary because “if you don’t add the

thickness, [the appliance will] pinch [] the gum. That’s why we artificially add a little bit of

thickness on [the appliance].”); JX-0046C at 68:15-69:13 (inventor Chishti describing the

purpose of the secondary gingival model as reducing soreness for the patient, and agreeing that it

is an important feature of the patent.)

       The Federal Circuit in ProFoot further guided that when, as here, all of the embodiments

in the specification describe a claim term as containing specific components, the term should be

understood to require those components. See ProFoot, Inc. v. Merck & Co., 663 Fed. Appx. 928,

932-34 (Fed. Cir. 2016) (“When a patent 'repeatedly and consistently' characterizes a claim term

in a particular way, it is proper to construe the claim term in accordance with that

characterization.”) Align further claims that there are additional embodiments that do not use the

secondary gingival model, but their own expert Dr. Bergeron clearly testified that all of the

embodiments in the patent implement a secondary gingival model. (HT. 383:13-16 (“Q: All of

the disclosures and embodiments in the patent use the secondary gingival model as what is being

deformed, correct? A: That’s correct”).

       Based on these legal principles, which go unaddressed by Align, Dr. Saber’s

understanding of the patents was entirely appropriate, and in fact the only permissible application

of the available claim constructions.

       Furthermore, Align’s own expert, Dr. Bergeron, repeatedly identified item 200 in figure 2

as the “gingival model” discussed in the claims. (HT. 314:7-11; CDX-0007.11)




                                                -43-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 52 of 90
                               PUBLIC VERSION




       The patent specification identifies item 200 as the “secondary gingival model.” (JX-0001

3:63-65, Fig 2). As Dr. Saber testified, without the secondary gingival model, the patent merely

describes conventional 3D modeling techniques, which were well understood prior to the

invention. (HT. 985:9-986:17; and 987:11-25.) Consequently, it is clear that both experts

understand the “gingival model” of the patent that is being deformed to refer to the “secondary

gingival model” of the specification, and that one of ordinary skill in the art would rely on the

specification to inform their understanding of the claims.

       B.      Non-Infringement

               1.      Overview of the Accused 3Shape OrthoAnalyzer Software Product

       As a threshold matter, Align persists in asserting that Dental System is a properly accused

product, based solely on a single software specification sheet which describes Ortho System

having “integration” with Dental System. JX-0195C. 3Shape’s witnesses consistently testified

that this integration only encompasses the Splint Designer module, and includes no accused

functionalities. (HT. 714:15-23, 839:5-842:6.) Dr. Bergeron failed to even consider the

testimony of 3Shape’s witness in coming to his conclusion. (HT 387:8-13.) Based on this

testimony, it is clear that none of the accused functionalities are available within Dental System,

and therefore it is not properly within the scope of Align’s analysis or infringement allegations.



                                                -44-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 53 of 90
                               PUBLIC VERSION



       Further, Align’s contention that there are “no disputes” about Virtual Setup being a

representative product are unfounded. 3Shape has not, and does not now, concede that Virtual

Setup is a representative product for the functionalities of 3Shape’s accused indirect bonding or

Dental System. Nor has Align established any such representativeness.

               2.        ’470 Patent

                         a.    Claim 1

                               (1)     Claim elements 1.1 and 1.2

       Align bears the burden of showing that the accused products meet every limitation of the

asserted claims. Align’s briefing fails to meet this burden. The cited portions of Dr. Bergeron’s

testimony refer to the                                                         source code files.

However, Dr. Bergeron also testified that he “made no effort to identify which 3Shape source

code functions correspond to any given element of the asserted patents.” (HT. 386:1-19.) Align

further identifies the ScanIt Dental program as practicing claim limitation 1.2, but ScanIt Dental

is not an accused product nor does Align even allege that it is within an accused product. Thus,

taken in total, Align has failed to meet their burden that the accused 3Shape products practice the

first two limitations of the asserted claim 1.

                               (2)     Claim elements 1.3 and 1.4

       3Shape’s products do not practice claim elements 1.3 or 1.4 under any of the proffered

constructions. Under the §112¶6 constructions, Align’s expert Dr. Bergeron admitted that

3Shape’s products do not practice any of the algorithms identified in the specification of the ’470

patent. (HT. 384:22-25 (“Q: And 3Shape does not implement any of the techniques or

embodiments disclosed in the specification; is that right? A: I believe that is right.”)) Dr.

Bergeron’s statement amounts to an admission that 3Shape’s products do not contain the acts

identified by either 3Shape or Align’s constructions. This comports with Dr. Saber’s testimony,


                                                 -45-
        Case 6:19-cv-00680-ADA PUBLIC
                                Document 1-4 Filed 11/26/19 Page 54 of 90
                                      VERSION




based on his review of the source code, that 3Shape does not implement the algorithms described

in the specification. (HT. 997:4-6). Dr. Bergeron’s conclusory statement on direct examination

that 3Shape practices the steps outlined in the specification should be disregarded because his

sole evidentiary basis for that opinion is that a control point on a margin line moves along with

the gingiva. (HT. 334:20-335:23.) Furthermore, Dr. Bergeron directly contradicted this

testimony when questioned about it on cross examination. (HT. 384:22-25 (“Q: And 3Shape

does not implement any of the techniques or embodiments disclosed in the specification, is that

right? A: I believe that’s correct.”))

        The only remaining question is whether 3Shape practices these limitations under Align’s

proposed ‘plain and ordinary meaning’ construction. At the evidentiary hearing, Dr. Bergeron’s

testimony focused on the presence of a model of teeth and a model of gingiva in the 3Shape

software, as shown by his demonstrative slide for that element. (HT. 329-330.)




                                               -46-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 55 of 90
                               PUBLIC VERSION




         However, if the term “derive” in the claim limitation is not a mere nonce word, and

denotes a specific act, Align’s evidence is wholly lacking as to where, if at all, 3Shape’s products

actually derive these models. Dr. Bergeron’s testimony is bereft of any mention of derivation, or

the acts that constitute derivation (Id.).

        Further, a fair reading of Align’s construction still requires the presence of a secondary

gingival model. Despite Align’s argument to the contrary, the Edit Flexible Tissue tool does not

implement the secondary gingival model of the patent. As Dr. Saber explained,



              (HT. 1003:23-1004:21.) Additionally, Align cannot show, and does not argue, that

the Edit Flexible Tissue tool “creates surfaces that connect the gingival curves to each other and




to the base curve,” and therefore the tool does not actually contain the elements necessary to

have a secondary gingival model under the embodiment Align relies on. (JX-0001 at 5:14- 29,

Fig 9). In particular, both experts agree that the core function of the secondary gingival model is

to overlie the gingiva and add thickness to enhance comfort. (JX:0001 at 3:60-4:5; HT. 383:9-

12, 987:11-25.) This is fundamentally different from the Edit Flexible Tissue tool, which

                                                                                            (JX-

0196C at 131; HT 1004:10-21.) As Dr. Saber testified, without the creation of the surfaces in the

patent, the splines and control points created in the Edit Flexible Tissue tool were well



                                                -47-
        Case 6:19-cv-00680-ADA PUBLIC
                                Document 1-4 Filed 11/26/19 Page 56 of 90
                                      VERSION




understood means of manipulating any digitial model, rather than the specific steps of creating

the secondary gingival model. (HT. 1003:23-1004:21.)

       Beyond the edit flexible tissue function, Dr. Saber confirmed that nowhere in the accused

3Shape products is there a secondary gingival model as required by the patents, and therefore

3Shape cannot meet the claim limitations which require it. (HT. 997:4-999:19). Dr. Bergeron

further did not testify or allege that 3Shape practices a secondary gingival model which overlies

the gingiva or adds thickness.

       Indeed, Dr. Bergeron testified that all of the embodiments within the specification use the

secondary gingival model. (HT. 384:4-17.) He further admitted that 3Shape does not implement

any of the embodiments in the specification. (HT. 384:22-25.) Taken in combination with Dr.

Saber’s testimony that one of skill in the art would understand the application of Align’s

proposed construction to require the secondary gingival model, it is clear that both experts agree

that 3Shape does not infringe under Align’s construction, when properly read in light of the

patent as a whole.

               3.      ’931 Patent

       Both experts agree that, save for the “scanning a patient’s teeth or a physical model

thereof to obtain data” limitation, Claim 1 of the ’931 patent contains substantially the same

limitations as claim 1 of the ’470 patent. (HT. 349:9-13, 1012:16-25.) Consequently, 3Shape’s

accused products do not infringe claim 1 of the ’931 patent for the same reason that they do not

infringe claim 1 of the ’470 patent.

               4.      Contributory Infringement

       Align cannot show that 3Shape is liable for contributory infringement. Align erroneously

claims in their briefing that 3Shape did not provide any evidence of a substantial non-infringing




                                               -48-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 57 of 90
                               PUBLIC VERSION




use. To the contrary, Dr. Saber testified that Ortho System, the accused product, contains

numerous non-infringing uses, including the creation of bracket placements, occlusion maps, and

arch designs, as well as the diagnosis of overbites and overjets. (HT. 1006 14-17; JX-0196C).

Furthermore, Dr. Bergeron confirmed that both Ortho System and Dental System include uses

other than the accused functionalities. (HT 387:14-19.) Consequently, Align has failed to

proffer sufficient evidence to demonstrate that 3Shape is liable for contributory infringement.

               5.      Induced Infringement

       In the first instance, in order to show induced infringement, Align must show there was a

direct infringement be some other party. Limelight, 134 S. Ct. 2111, 2117 (2014). Align has not

provided any evidence or analysis sufficient to demonstrate that there was a direct infringer, and

therefore cannot now assert that 3Shape is liable for induced infringement. Additionally,

induced infringement requires a showing of specific intent to cause infringement by another.

Global-Tech Appliances, Inc.v. SEB S.A., 563 U.S. 754, 766 (2011). Align’s reference to the

Patterson Dental declaration is insufficient evidence of 3Shape’s intent to meet this burden.

Further, it is unclear what, if any, weight Dr. Bergeron’s testimony with respect to the

declaration is intended to offer, as his technical expertise doesn’t afford him any special insight

into the business practices of 3Shape or Patterson Dental, or the knowledge that 3Shape had.

Even if Dr. Bergeron’s testimony were credited, it is contradicted by Dr. Saber’s testimony that

Align has not shown that 3Shape possessed the requisite intent. (HT. 1006:23-1007:3.) Taken

as a whole, Align has not proffered sufficient evidence to demonstrate that 3Shape is liable for

induced infringement of the asserted patents.

       C.      Domestic Industry (Technical Prong)

               1.      ’470 Patent




                                                -49-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 58 of 90
                              PUBLIC VERSION



       Align’s domestic industry analysis is deficient for much the same reason as their

infringement analysis.

       With respect to the §112¶6 constructions, Dr. Bergeron himself confirmed that Align’s

products do not practice any of the embodiments disclosed in the specification. (HT. 384:15-21.)

Thus, by their own expert’s admission, Align’s products do not implement the acts underpinning

the steps of deriving a model of dentition or deriving an expected deformation.

       Under Align’s construction, they once again rely on the mere presence of margin lines

and control points as proof of a secondary gingival model. Align cannot point to the creation of

a surface between those points, because those points are overlaid onto the already created model,

and used as control mechanisms. Additionally, while Align relies solely on the user interface

video (CPX-0066C), Dr. Saber reviewed the source code files and could find no structure

corresponding to the secondary gingival model of the patent. (HT. 1015:6-1016:9.) The

testimony of Align’s source code developer further confirms that, while there are

          related to the modeling of gingiva, they are only used                    and both

                                   (JX-0070C at 38.)

               2.        ’931 Patent

       Both experts agree that, save for the “scanning a patient’s teeth or a physical model

thereof to obtain data” limitation, Claim 1 of the ’931 patent contains substantially the same

limitations as claim 1 of the ’470 patent. (HT. 349:9-13, 1012:16-25.) Consequently, Align’s

products do not practice claim 1 of the ’931 patent for the same reasons that they do not practice

claim 1 of the ’470 patent.




                                               -50-
       Case 6:19-cv-00680-ADA PUBLIC
                               Document 1-4 Filed 11/26/19 Page 59 of 90
                                     VERSION




V.     ECONOMIC PRONG

       3Shape does not dispute that Align is a large company with U.S. facilities and employees.

However, sheer size is not a proxy for domestic industry. Similarly, the fact that Align invested

in plant and equipment or labor in the U.S. does not establish domestic industry. Rather, Align

must show significant U.S. investments related to articles practicing the Asserted Patents.

       The Color Scanning Patents were allegedly developed in Israel by a former Cadent

employee fifteen years ago (JX-0003; JX-0004; JX-0005; JX-0006), and Align has not

meaningfully updated the patented technology since the Element was launched in 2015. (See

also HT 96:15-97:5, 133:2-134:10, 144:16-145:21; RX-0655C.0005-6.)

       The Gingival Deformation Patents were allegedly developed by four long-gone Align

employees twenty years ago (JX-0001; JX-0002), and the original Treat software, released in

1997 or 1998, used the same gingival deformation technique. (JX-0046C 90:8-19; JX-0060C

79:22-25.)

       Despite this long-ago development, Align claims a domestic industry. According to

Align, the domestic articles for the Color Scanning Patents are Element, Element 2, and Element

Flex. For the Gingival Deformation Patents, Align claims the Invisalign System, “a method for

treating malocclusion based on a series of custom manufactured, clear plastic, removable

aligners.” (JX-0093 at Align-1091_00577136.) These aligners, which Align so proudly

displayed during the hearing, practice no Asserted Patent. (RX-0026.) To design and visualize

clear aligner treatment plans, Align employs Treat, ClinCheck, and Outcome Simulator software.

These programs, which are not sold, are the only aspects of the Invisalign System allegedly

practicing the Gingival Deformation Patents. (See, e.g., HT 614:13-15.)




                                               -51-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 60 of 90
                              PUBLIC VERSION



       Align repeatedly invokes “realities of the marketplace” as a crutch to assign numerous

domestic investments to the iTero scanners or the “Invisalign System” that are either not

cognizable or are so tangential to the domestic products that they deserve little to no weight. The

realities of the marketplace undermine, rather than support, Align’s position.

       The vast majority of Align’s U.S. employees are Invisalign sales and marketing, or

perform G&A functions. Align’s employees that research, develop, and manufacture the

hardware for Element are in Israel, while software for Element is programmed in Israel and

Russia. (HT 129:20-130:20, 131:19-132:6, 133:15-17, 263:8-11.) Thus, the employees and

facilities, and investments therein, with the most relevant and direct tie to Element and the Color

Scanning Patents are abroad.

       Similarly, Align’s employees most directly related to Clincheck, Treat, and Outcome

Simulator are programmers in Russia. (HT 127:9-128:5, 129:13-19; JX-0065 25:8-22.) Even

Invisalign, which is not properly a domestic article, is manufactured in Mexico, with treatment

planning in Costa Rica, China, and Germany. (HT 121:23-25, 155:9-11, 263:12-15, 419:1-16.)

       Align’s entire business is geared toward Invisalign; iTero is an afterthought. (HT 86:17-

24, 90:22-93:20, 95:13-96:4, 401:5-9 (“Q. Can you describe Align…. A. …Align simply

straightens teeth with plastic.”), 424:16-18.) Approximately 90% of Align’s revenue is

Invisalign, and Invisalign expenditures similarly outweigh iTero expenditures approximately 9:1.

(HT 249:3-7; JX-0093; JX-0142; JX-0145.) In Investigation No. 337-TA-833 Align relied on its

ordinary course accounting to show a domestic industry in Invisalign, in 2014, with respect to

patents unrelated to those asserted here. But now, Align needs to prove a domestic industry in

other products, with respect to other patents, in 2017. Given the primacy of Invisalign and the

fact that these other products use old technology that was engineered, researched, developed and



                                               -52-
        Case 6:19-cv-00680-ADA PUBLIC
                               Document 1-4 Filed 11/26/19 Page 61 of 90
                                      VERSION




manufactured abroad, Align departed from its prior strategy in an effort to manufacture a

domestic industry.

       First, Align came up with a theory that approximately ten U.S. executives and marketing

employees “control” iTero development by setting product requirements like the color of the

device, despite the actual engineers being in Israel and Russia. Second, Align allocated        or

more of its U.S. expenditures to iTero based on qualitative concepts like “value added to

Invisalign” and “synergies,” and on reallocating Invisalign employees as “split” between iTero

and Invisalign. Third, Align counted all Invisalign investments in its domestic industry based on

these “synergies,” despite admitting that the “Invisalign System” and “Invisalign clear aligners”

do not practice any Asserted Patent. By employing these unsupported strategies, Align

irredeemably overcounted domestic investments. Align then went further, assessing significance

by comparing these overcounted U.S. investments, in the aggregate, to limited foreign

investments, in order to further overstate.

       Given Align’s overcounting, both Align’s quantification of expenses and significance

comparisons are flawed. Align’s failure to make a significance comparison based on each

Asserted Patent (or set of patents) and each domestic article (or set of domestic articles) renders

Align’s analysis even more unreliable.

       In Align’s view, 3Shape and Mr. Green have turned the analysis into a rigid “accounting

prong” exercise.7 That is not the case. (See, e.g., 1211:20-24.) 3Shape’s argument is that

Align’s quantification of investments is so demonstrably contrary to its ordinary course


       7
         Both experts agree that the first step in the economic prong analysis is reliably
quantifying investments allocable to each domestic article (an “accounting” exercise). (HT
615:22-616:7, 1175:2-20.)




                                                -53-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 62 of 90
                                PUBLIC VERSION




documents, and thus unreliable, that it infects both steps of Align’s economic prong analysis. In

the first step, it is impossible for either party or the ALJ to know what cognizable investments

Align made in each domestic article. And because Align’s unreliable quantification has so

obscured the quantity of cognizable investments, it is impossible for either party or the ALJ to

assess whether Align’s investments are significant in the second step. (HT 1240:14-21.)

       Finally, Align faults Mr. Green, an expert in accounting, finance and valuation issues

associated with IP, for not making the ultimate legal conclusion regarding significance. It is

black-letter law that it is improper for Mr. Green to make the ultimate legal conclusion. Certain

Electronic Devices With Image Processing Systems, Components Thereof, and Associated

Software, Inv. No. 337-TA-724, 2011 ITC LEXIS 833, Order No. 25 at *6-7 (March 4, 2011)

(“Expert testimony that consists of legal conclusions cannot properly assist the trier of

fact…legal conclusions offered in expert testimony should be excluded from the evidentiary

hearing”); Fed. R. Evid. 702.8

       Mr. Green properly explained Align’s ordinary course financial records, making clear

that Align’s evidence is entirely inconsistent with these records, and thus, unreliable. On the

other hand, Align’s expert, Mr. Bakewell, provided no opinions that help the parties or ALJ

better understand the issues – he merely served as a conduit to read numbers into the record and

give voice to Align’s attorney argument about synergies and significance, and his testimony

deserves no weight.


       8
          Align also intimates that Mr. Green admitted that Align spent           on iTero R&D
in 2017. (APHB at 112-113.) What Mr. Green said is Align “allocated more than
dollars to iTero R&D in 2017.” (HT 1237:11-20.) This is no admission that the allocation was
proper, particularly after Mr. Green explained why Align’s allocations are unreliable. (HT
1210:5-1216:7.)




                                                -54-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 63 of 90
                                PUBLIC VERSION



       A.      Align Vastly Overcounts Expenditures

               1.       Align’s Allocation Methodologies are Unreliable

       Align argues that “all that is required is the use of reasonable allocations” and

documentary corroboration of time allocations is not required. (Align PHB at 95-96 (citing

Certain Solid State Storage Drives, Stacked Electronics Components, and Prods. Containing

Same, Inv. No. 337-TA-1097, Comm’n Op. at 21 (June 29, 2018)).) This misses the point.

       In the 1097 Investigation, the Commission ignored the lack of documentary corroboration

because “Respondents did not provide specific persuasive evidence showing that [Complainant’s

witness]’s time estimates…are unreliable.” Id. 3Shape, on the other hand, has presented

evidence that the allocations and testimony from Mr. Bakewell, Ms. Kling, Mr. Morici, and Mr.

Relic are unreliable.

                        a.     Align’s Ordinary Course Financials

       As a public company, Align files quarterly and yearly reports with the SEC using Forms

10Q and 10K. Under GAAP, Align reports two different operating segments – Scanners (iTero)

and Clear Aligners (Invisalign). (JX-0093 at Align-1091_00577136-140; HT 1175:14-1176:10.)

According to Align, “[o]perating segments are defined as components of an enterprise for which

separate financial information is available that is evaluated regularly by the Chief Operating

Decision Maker (‘CODM’), or decisionmaking group, in deciding how to allocate resources and

in assessing performance.” (JX-0093 at Align-1091_00577224.) Align reports two segments

because that is how its CODM, CEO Joe Hogan, “views and evaluates [Align’s] operations as

well as allocation of resources.” (Id.; see also HT 1175:21-1176:22.) This is consistent with

Align’s “management” approach. (HT 1176:23-1177:5.) Both Mr. Hogan and Align’s CFO,

John Morici, certify that each 10K or 10Q “fairly presents, in all material respects, the financial




                                                -55-
       Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 64 of 90
                               PUBLIC VERSION



condition and result of operations of [Align].” (JX-0093; JX-0146) Thus, these reports are

reliable. (HT at 248:8-249:2.)

       Align has reported these two segments since acquiring Cadent in 2011. (HT 1177:6-9.)

From 2011-2016, Align reported segments at the gross profit level. (HT 1177:6-19.) “In the

fourth quarter of 2016, management decided to change the way it internally assesses the

performance of our reportable segments by including income from operations….” (JX-

0146.0150.) This more granular reporting reflects that Align’s management assesses Align’s

allocation of resources and performance between iTero and Invisalign at the operating profit

level. (HT 1177:10-1178:2.) This is important because it requires Align to track operating

expenses by segment – gross profit minus operating expenses equals income from operations

(a.k.a. operating profit or operating margin). (HT 1178:22-1179:10; see also JX-0093 at Align-

1091_00577224; HT 1206:4-24 (                                                          ); RX-

0223C.)




                                              -56-
       Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 65 of 90
                               PUBLIC VERSION



(RDX-0007.11 (citing JX-0093) (emphasis added); HT 1203:3-1206:24.) The operating

expenses allocated to segments include sales, marketing, customer care, R&D, and other. (HT

1204:1-1206:24.)

       Not all of Align’s expenses are allocable to a segment. The unallocated costs “include

stock-based compensation, costs related to IT, facilities, human resources, accounting, legal and

regulatory, and other separately managed general and administrative costs outside of the

operating expenses.” (JX-0093 at Align-1091_00577224; HT 1203:7-25.)

       The allocated operating expenses in the Scanner segment provide a natural starting point

for quantifying domestic investments.9,10 (See HT 1211:20-1212:8; see also id. at 243:2-13

(payroll spreadsheets                       are the “starting point…to understand [] overall

expenses and…split [] time across Invisalign versus iTero”).) Meanwhile, unallocated costs are

non-product costs of running a business typically non-cognizable for domestic industry. Certain

Dynamic Random Access Memories, Components Thereof, and Prods. Containing Same, Inv.

No. 337-TA-242, 1987 ITC LEXIS 170, Comm’n Op. at *103-04 (Nov. 1987) (excluding “the

value added by upstream and downstream production activities, as well as royalties and

overhead, and general and administrative expenses” from domestic industry analysis). Instead of

using this springboard into a reliable analysis, Align devised unsupported allocations to skew

expenses toward iTero. (HT 238:11-239:1.)

                        b.    The        Allocation

       9
         These Scanner operating expenses would need further analysis because they are
worldwide and include “services.” (See, e.g., HT 642:5-14 (removing “services”), 1204:1-
1207:2.)
       10
          The Clear Aligner operating expenses relate to the entire Invisalign System and thus,
vastly overstate worldwide operating expenses for Clincheck, Treat, and Outcome Simulator.




                                               -57-
       Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 66 of 90
                                PUBLIC VERSION



       This allocation prepared by Mr. Morici allocates       of investments to iTero, and

to Invisalign (i.e., allocates 100% of Align’s investments to iTero or Invisalign). (HT at 249:8-

15, 682:14-20.) This allocation is inappropriate and unreliable for many reasons.

       First, Align has products other than iTero scanners and Invisalign clear aligners. (JX-

0093 at Align_1091_00577139.) For example, Align also sells disposable sleeves (HT 201:22-

24; 202:15-203:15) and iTero models and dies (id.), makes OrthoCAD software available for

download (HT 204:8-205:7), and provides iTero labside software (HT 1045:1-7). Each of these

products are provided separate from the iTero scanner. Either Mr. Morici’s allocation ignores

the products or counts investments in them, even though they do not practice the Asserted

Patents. (RX-0026.)

       Second, Mr. Morici derived his allocation by looking at budgeting and forecasting, “how

we’re driving the business,” and “investing in the future.” (HT 232:3-15, 264:12-18.) But

looking forward is inappropriate in a domestic industry analysis, which looks backward from

Complaint filing absent extraordinary circumstances. Certain Television Sets, Television

Receivers, Television Tuners, and Components Thereof (“TVs”), Inv. No. 337-TA-910, Comm’n

Op. at 56-57 (Oct. 30, 2015) (“The Commission has considered evidence subsequent to the filing

of the complaint only…when a significant and unusual development has occurred after the

complaint has been filed.”). Mr. Bakewell, confusingly, views looking backward as a

“drawback.” (HT 644:4-8.)

       Third, Mr. Morici claims he came to his allocation by looking at the time and effort

Align’s employees put in. (HT 1210:4-13).                                                 (HT

167:17-168:1.) Regardless, Mr. Morici’s allocation is applied to over        Align employees




                                               -58-
          Case 6:19-cv-00680-ADA PUBLIC
                                  Document 1-4 Filed 11/26/19 Page 67 of 90
                                        VERSION




from 2015-2017, of whom Mr. Morici spoke to three, none in R&D. (HT 232:3-15, 250:19-

251:4.)

          Fourth, Mr. Morici’s allocation allegedly applies to every single Align investment

uniformly from 2015-2017. (HT 1210:19-1211:1.) But Mr. Morici did not join Align until

November 2016 and did not consider 2015 data. (HT 223:14-20, 250:12-18.) This uniform

application is inconsistent with typical practice, including Align’s. (HT 1211:2-19; JX-

0093.0092 (in Align’s ordinary course, “each allocation is measured differently based on the

specific facts and circumstances of the costs being allocated”).) )11




(RDX-007.51 (quoting JX-0093) (emphasis added); HT 1210:19-1211:7.)

          Finally, as Mr. Green explained, less than      of Align’s allocated operating expenses

are Scanner; the other        are Clear Aligner:




          11
          Align claims that Mr. Bakewell relied on the testimony of “Ms. Kolli, Ms. Singer, Mr.
Stubbs, [and] Mr. Williams” (APHB at 101-102) but that testimony is not in the record.




                                                   -59-
        Case 6:19-cv-00680-ADA PUBLIC
                               Document 1-4 Filed 11/26/19 Page 68 of 90
                                      VERSION




(RDX-0007.16 (citing JX-0093, JPX-0012C) (emphasis added).) Mr. Morici’s allocation of

     of investments to iTero is off by a factor of 3. Align claims unallocated costs account for

the difference (HT 237:3-14), but, as explained above, those costs are non-cognizable. Further,

for unallocated costs to bridge the gap,           must be attributed to Scanners. This makes no

sense since just       of the allocated expenses are Scanners.

       In its prior ITC Investigation 337-TA-833, Align relied on ordinary course operating

expenses. (HT 1208:24-1209:13.) Mr. Morici’s explanations for deviating from Align’s

certified financials are inconsistent with contemporaneous documents, casting further doubt on

the reliability of his allocation and testimony:

           •   Mr. Morici testified that “tak[ing] overall expenses…and assign[ing] those to

               either Invisalign or iTero…[is] a process that…[Align] do[es]n’t normally do.”

               (HT 229:2-15.) Align does, at least every quarter (10Qs) and year (10Ks). (HT

               1207:6-1208:23.)



                                                   -60-
Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 69 of 90
                        PUBLIC VERSION



  •   Mr. Morici, when asked whether Align

                                             (HT 255:17-19.) Align does. (HT 1178:11-

      1179:17; RDX-0007.11 (citing JX-0093).)

  •   Mr. Morici testified that Align “do[es] not talk about operating margin at a

      segment level.” (HT 236:9-10.) Align does. (HT 1207:6-1208:23; see also id. at

      1178:22-1179:10; JX-0093 at Align-1091_00577224.)

  •   Mr. Morici testified that Align “do[es]n’t allocate [] operating expenses to each

      segment.” (HT 237:3-6.) Align does. (HT 1207:6-1208:23; see also id. at

      1178:22-1179:10, 1204:1-1206:24, 1208:4-23; JX-0093 at Align-1091_00577224;

      RX-0223C; RDX-0007.19C (shown below, excerpting JX-0349C) (

                                                                     ) (emphasis

      added).)




                                      -61-
        Case 6:19-cv-00680-ADA PUBLIC
                                Document 1-4 Filed 11/26/19 Page 70 of 90
                                      VERSION




       Based on the inconsistencies identified herein, the       allocation is unreliable. (HT

1212:9-16.)

                      c.      The “Responsibilities-Based” Allocation

       Late in fact discovery, to distance itself from Mr. Morici’s unreliable allocation, Align

created a “responsibilities-based” allocation based on a “headcount analysis.” (HT 108:15-18;

211:22-212:2.) Ms. Kling and four colleagues categorized over         Align U.S. employees for

2015, over     for 2016, and all       for 2017 as “iTero dedicated,” “Invisalign dedicated,” or

“iTero-Invisalign Split.” (See JPX-0001C; HT 106:11-15, 169:1-12.)

       The analysis, however, does not allocate the “split” employees (over          of the

categorized employees) to the domestic articles. Instead, Align applied the          allocation to

split employees, making the responsibilities-based allocation as unreliable as the        allocation

itself. (See JPX-0001C; HT 687:16-688:9, 1212:17-1213:9.)




(RDX-0007.29; HT 1212:17-12:13:3.)


                                               -62-
       Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 71 of 90
                               PUBLIC VERSION




       Furthermore, the headcount spreadsheet is inconsistent with, and attempts to re-write,

Align’s ordinary course records. In segment reporting, Align categorizes employees as Scanner

or Clear Aligner using “cost centers.” (HT 107:6-9, 233:1-12.) Align relied on these

categorizations in the 833 Investigation. (HT 1235:4-12.) But here, Ms. Kling recategorized

many employees from Clear Aligner cost centers (i.e., Invisalign dedicated) into her “split”

group. (HT 1213:13-1214:4.) Indeed, Ms. Kling’s analysis categorizes zero of over          “other

technical marketing” and “other technical sales” employees as “[f]ocused on Invisalign”:




(RDX-0007.30C (citing CDX-0009.23; CX-1563C) (emphasis added); HT 1213:4-1214:4.) This

absence of “technical” marketing and sales employees for the product accounting for         of

Align’s revenue, in Align’s biggest geographical market, is unbelievable, particularly given that

one group in this category is “Invisalign field sales reps.” (HT 183:20-184:16.) Similarly,

according to Ms. Kling, Align has       U.S. trainers, product management employees, clinical




                                               -63-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 72 of 90
                               PUBLIC VERSION



education employees, or sales employees dedicated to Invisalign. (HT 175:9-16, 181:25-

182:10.) Almost every employee Ms. Kling categorized as “split” is allocated to the Clear

Aligner segment in Align’s ordinary course financials. (HT 1241:23-1242:12, 1213:13-1214:4.)

       Align argues this “split” category was necessary because there is no “split” segment in

Align’s financials. But, as Mr. Green explained, expenses and revenues are already split

between Scanner and Clear Aligner. (HT 1229:8-21.)

       Ms. Kling claimed the headcount spreadsheet “estimates the time that U.S. employees

spend” working on iTero or Invisalign, but it contains no indication of time spent. (Compare HT

167:2-16 with HT 217:6-8, JPX-0001C.)12 And it was prepared based on personal knowledge of

just five individuals (HT at 169:1-12), which is unlikely to reliably reconstruct three years of

work for over        employees, particularly considering Ms. Kling

                                                                             , and she did not

consult any documentation. (HT 211:3-21.) Ms. Kling did not even assess whether an

employee’s category should change over the three-year span. (HT 171:17-23.)

       Predictably, as with the        allocation, just months later its creators are undermining its

reliability. For example, Mr. Relic would re-categorize many employees. (HT 110:7-111:3.)

This immediate second-guessing demonstrates the allocation’s ad hoc, unreliable nature.

       Finally, in an effort to legitimize the allocations using accounting terms, Mr. Bakewell

and Mr. Morici began falsely calling them “activity-based costing,” further undermining their

credibility. (HT 238:11-239:1, 261:9-19, 644:4-22, 649:22-650:4, 651:5-652:4, 700:15-701:4,

703:19-704:16.) Mr. Green, a licensed CPA and CMA who has implemented activity-based

       12
        Mr. Bakewell testified this was a “person-by-person” analysis, which it was not.
(Compare HT 169:16-170:11, 171:5-13 with 648:11-21, 649:9-18.)




                                                -64-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 73 of 90
                                PUBLIC VERSION



costing systems, described the concept and explained that Align’s allocations are not activity-

based costing. (HT 1171:23-1173:8, 1214:5-22.)

       In Mr. Green’s expert opinion, based on the inconsistencies discussed herein, the

responsibilities-based allocation is unreliable. (HT 1213:4-9.)

                       d.     The “Revenue-Based” Allocation

       In a further signal that its prior allocation methods are suspect, Align began using this

third different allocation at the close of fact discovery. Revenue-based allocations are

traditionally used by manufacturing entities because in that instance, revenue and investments

correlate – as you sell more, you spend more to make more. (HT 1215:11-22.) Here, Align

manufactures the domestic articles abroad, and a revenue-based allocation is inappropriate for

the activities Align claims to perform in the U.S. (HT 1215:25-1216:7.)

       While Align’s revenue-based allocation is the most reliable of the three, it is still

unreliable based on the “timing mismatch” identified by Mr. Green. It is more unreliable with

respect to Clincheck, Treat, and Outcome Simulator because they are not sold, and Mr. Bakewell

used clear aligner revenue instead. (HT 642:15-22.)

               2.      Align Overcounts Its Investments

                       a.     Invisalign

       After eleven months, Align still does not know whether Invisalign clear aligners are

claimed domestic articles. Align argues that “has never been Align’s contention” (APHB at 98),

but just a few sentences later, argues that “the relevant domestic industry includes the Invisalign




                                                -65-
       Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 74 of 90
                               PUBLIC VERSION




System, not just…the clear aligner.” (Id. at 99.)13 Despite Align’s statement to the contrary,

3Shape has always disputed whether the “Invisalign System” (including Invisalign clear

aligners) is a proper domestic article. (See, e.g., 3PreHB at 442-44; APHB at 98.)14

       None of the Asserted Patents cover the “Invisalign System” or clear aligners. (See, e.g.,

RX-0026.) Further, Invisalign is not a component of a complete downstream product, and the

realities of the marketplace do not support counting Invisalign investments. Align appears to

contend that the “digital ecosystem” is the “complete downstream product” of which Invisalign

is a component. Therefore, as alternate theory, Align contends that all investments count

towards every patent. The evidence contradicts this.

       Align’s digital ecosystem is not one product. iTero and Invisalign are accounted

separately by Align using the “Scanner” and “Clear Aligner” segments. (See, e.g., JX-0093.)

They are sold separately. (HT 101:2-3, 101:6-9, 203:25-204:2.) They are used separately –

iTero scans can be used for non-Invisalign treatments and Invisalign cases can be started with

traditional impressions or non-iTero scanners. (HT 101:6-22, 102:5-16, 136:5-10, 192:25-193:5,

193:12-194:8, 203:25-204:2, 213:3-6, 254:14-17.) The “digital ecosystem” does not require

iTero scans. (HT 89:9-16 (“it can be any patient data in digital form”), 101:8-9, 212:23-6.)

Roughly             of iTero scans are not for Invisalign, and     of Invisalign cases involve a

PVS impression. (HT 193:12-194:8, 253:2-254:3, 254:14-17; RX-0244C.)


       13
        Clear aligners are part of the Invisalign System. (See JX-0093 at Align-
1091_000577136 (“The Invisalign System is a proprietary method…based on…clear plastic,
removable aligners.”).)
       14
         If the alleged domestic article is not more than Clincheck, Treat, and Outcome
Simulator, why would Mr. Bakewell alternatively allocate just Clincheck, Treat, and Outcome
Simulator? (HT 666:2-15.)




                                               -66-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 75 of 90
                                PUBLIC VERSION




       Align’s digital ecosystem is, at most, a future objective, not a current “reality of the

marketplace,” and the testimony of Messrs. Bakewell, Hogan, Morici, and Relic trying to link

iTero and Invisalign is unreliable because it is contradicted by contemporaneous documents.

       Mr. Bakewell testified that “total digital platform” and the headcount spreadsheet “is how

Align views its business” and “runs its business.” (HT 643:2-11, 649:22-650:4.) Mr. Hogan

testified that Align does not treat iTero and Invisalign separately “in the sense of every day in the

way we manage.” (HT at 403:12-16.) Mr. Morici testified that “when we think about how we

run our business, we are looking at a combined ecosystem.” (HT 229:18-19.) Mr. Relic testified

that the cost centers



                                                All of this is directly contrary to what Align tells

the SEC:

               The management approach uses the internal reporting used by the
               CODM for decision making and performance assessment as the
               basis for determining our reportable segments.

               …

               The reportable operating segments are based on how our CODM
               views and evaluates our operations as well as allocation of
               resources.

(JX-0093 at Align-1091_00577224; see also HT at 1176:16-22 (segment reporting “means that

Mr. Hogan, when he’s…assessing how to manage the business, he’s looking at it from the point

of view of iTero on the one hand, and Invisalign, on the other”).) Mr. Morici confirmed that

“segment reporting [] should be a reflection of how management thinks about managing the

business.” (HT 236:14-17.) In other words, Align’s segment reporting, based on separate cost

centers for iTero and Invisalign, is exactly how Align’s management, including Messrs. Hogan




                                                -67-
         Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 76 of 90
                                 PUBLIC VERSION




(the CODM), Morici, and Relic, make decisions, assess performance, evaluate operations, and

allocate resources – i.e., how they view, manage, and run the business.

         In fact, over the entire 2015-2018 period Align relies upon, Align’s management has not

believed iTero and Invisalign were well integrated. When Mr. Hogan joined Align in June 2015,

he “didn’t feel the businesses were well integrated.” (HT at 414:1-5.) And in April 2018, Mr.

Pascaud stated Align

                                       lamenting that Align                                      and

                                                                          (HT 1394:10-1395:2; JX-

0334.)

         Even if Align does have a fully-realized digital ecosystem, its reliance on Invisalign is

still flawed. Apple has a fully-realized digital ecosystem, and nobody serious would argue that

investments in iTunes or AirPods count toward a domestic industry in the iPhone. Similarly, Mr.

Relic analogized Invisalign to “medicine.” (HT 95:24-96:4.) AstraZeneca could not count its

investments in Crestor if it claimed a domestic industry in an EKG machine.

         Align’s claims of a digital ecosystem are forward-looking and unreliable, and do not

support counting Invisalign investments in the domestic industry.

                        b.      Future Scanners

         In allocating 100% of its activities to iTero or Invisalign, Align counted investments in

future scanners,



         (HT 134:11-136:1, 206:4-22, 220:19-21, 1044:7-25; RX-0575C; RX-0578C; RX-0655C.)

Thus, application of the        allocation or the responsibilities-based allocation results in

improper inclusion of expenses related to these future products.



                                                 -68-
                                PUBLIC VERSION
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 77 of 90




                       c.      Sales and Marketing and G&A

       To determine facilities and equipment investments, Align multiplied total period costs for

the San Jose and Raleigh facilities by its three different allocations. (APre-HB at 101-104.) This

use of the revenue-based and         allocations captures investments related to corporate officers,

finance, HR, and IT, which are housed in San Jose. (See, e.g., HT 239:23-240:5.)

Approximately        of the San Jose and Raleigh employees are sales, marketing, and G&A.15

These groups are not product-related, nor are the facilities expenses associated with them. While

the Commission has credited such investments in certain cases, when they constitute the

overwhelming majority of investments they are given little to no weight. TVs, Inv. No. 337-TA-

910, Comm’n Op. at 73-74 (Oct. 30, 2015) (“the mere marketing and sale of products in the

United States is insufficient to constitute a domestic industry”). Applying the responsibilities-

based allocation fares no better, over     of claimed investments are still sales and marketing.

(HT 1218:22-1219:14.) To give them gravitas, Align calls them “technical” sales and

marketing, but some of these employees’ activities are non-technical, traditional sales and

marketing. (See, e.g., HT 162:15-24 (Ms. Kling performs “commercial marketing”), 1219:15-

1220:1.) Still, Align counts 100% of their expenses, despite the fact that Mr. Bakewell excluded

“non-technical” sales and marketing employees. (HT 611:12-612:3, 1220:2-8.) While Align

claims not to be a “mere importer,” this overcounting shows that most of Align’s plant and

equipment expenses relate to sales and marketing and G&A, which are typically non-cognizable

standing alone.



       15
         Filtering column U in JPX-0001C by US-HQ and US-NC shows            employees housed
in San Jose and Raleigh. Further filtering column AC by Sales, Marketing, and G&A shows that
                of the employees fall within these groups.




                                                -69-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 78 of 90
                                PUBLIC VERSION




       To the extent a portion of Align’s San Jose and Raleigh facilities are related to product

development and R&D, application of the           allocation or the responsibilities-based

allocation sweeps in investments related products not alleged to practice the patents, such as

Align’s future scanners, sleeves, models and dies, OrthoCAD, and aspects of the Invisalign

System beyond Treat, ClinCheck, and Outcome Simulator.

                       d.     Tangential Activities

       To allocate labor costs to the Color Scanning and Gingival Deformation Patents, Align

purports to narrow the number of employees to those relevant to iTero and Invisalign. This

method, however, counts numerous activities that are at best, tangential to the patented

technology, and are entitled to little or no weight. Certain Integrated Circuit Chips and Prods.

Containing the Same, Inv. 337-TA-859, Comm’n Op. at 40, 48-49 (Aug. 11, 2014) (“The more

closely related the domestic activities are to the patented technology, the greater may be the

weight of the activities in determining whether they constitute a domestic industry.” Moreover,

     of these labor expenses relate to sales and marketing. (HT 1218:22-1219:14.) Certain

Home Vacuum Packaging Prods, Inv. No. 337-TA-496, 2004 ITC LEXIS 332, ID, at *269 n. 45

(Dec. 16, 2003) (investments that “fall more appropriately into the realm of ‘marketing and

sales’” “would not carry any weight”). As described above, their characterization as “technical”

sales and marketing does not alleviate Align’s overcounting.

       B.      Align Failed To Show Significance

               1.      Quantitative

       Given the rampant overcounting, the quantification of plant and equipment, and labor,

presented by Mr. Bakewell are unreliable and preclude assessment of quantitative significance.




                                               -70-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 79 of 90
                                 PUBLIC VERSION



(HT 1240:14-21.) Further, Align’s quantitative significance analyses overstate numerators and

understate denominators to skew the results.

                        a.      Plant and Equipment

        Both comparisons described in Align’s Post-Hearing Brief utilize numerators that

aggregate costs for all Asserted Patents. (APHB at 105; Compare HT 655:14-656:6 (discussing

CDX-0009.27), 656:7-24 (discussing CDX-0009.28) with id. 689:151-690:1 (CDX-0009.27-28

present unallocated domestic costs).) And both comparisons utilize denominators that only

include some of Align’s foreign facilities. (See JX-0093 at Align-1091_00577161 (listing only

“significant” facilities).)

        Further, Align’s          in U.S. “period costs” include over       in rent, which is not

“depreciation,” while its foreign period costs omit rent, though certain foreign facilities are

leased. (See, e.g., HT 689:3-13; JX-0093 at Align-1091_00577161; CDX-0009.27.)

                        b.      Labor

        Even with the overcounted U.S. investments, Align’s quantitative labor comparisons

yield aggregates of less than         and a range of            with respect to the individual

employee groupings. (See, e.g., HT 672:12-25; CDX-0047-48.) These are not quantitatively

significant.

        Align’s intentionally skewed comparisons, combined with the aforementioned

overcounting, render the analysis unreliable to demonstrate quantitative significance.

                2.      Qualitative

        Align references “realities of the market place,” context, the digital ecosystem and

synergies in an effort to show significance. However, the context of Align’s business

undermines, rather than supports, significance. The reality is that work directly related to




                                                 -71-
         Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 80 of 90
                                PUBLIC VERSION



development and production of Element, Treat, ClinCheck and Outcome Simulator take place in

                 . The Element wand is produced, and the scanner assembled, in Israel. (JX-

0093 at Align-1091_00577141.) Additionally, Element hardware is R&D’d in Israel and

Element software is R&D’d in                       . (HT 129:20-130:20, 131:19-132:6, 133:15-17,

263:8-11.) ClinCheck, Treat, and Outcome Simulator are programmed in               . (HT 127:9-

128:5, 129:13-19; JX-0065 25:8-22.) The direct relation between the activities in Israel and

Russia and the domestic products is demonstrated by the cost centers associated with those

facilities.

        Align employs                         across Israel and Russia. (HT 127:9-130:11.) The

majority of these employees’ cost centers bearing a direct relationship to the domestic products

including:

                           (HT 127:9-131:22; JPX-0001C.) None of the R&D cost centers in the

U.S. bear such direct relation to the domestic products. Rather the R&D cost centers on which

Align relies are tangentially related to the domestic products, if at all. For example, R&D

employees in the U.S. work on things like developing clear aligner polymers, a mobile photo

uploader, APIs for third party scanners, and Align’s Doctor Portal website. (HT 121:5-123:4,

123:10-19, 124:9-126:14, 172:1-10, 172:23-174:10, 202:15-203:15.)

        RX-0361C and RX-0656C, weekly status reports of activities                              ,

respectively, further demonstrate those facilities’ direct relationship to iTero hardware and

software, Treat, ClinCheck, and Outcome Simulator. No similar documentation outlining R&D

activities in the U.S. was identified by Align.

        In attempting to bootstrap U.S. activities to iTero development, Ms. Kling and Mr. Relic

testified that U.S. employees create



                                                  -72-
       Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 81 of 90
                               PUBLIC VERSION




                                                      (HT 146:15-147:7, 176:21-179:1.)

However, this testimony overstates U.S. employees’ role in the process, particularly in relation to

foreign employees.

       RX-0062C is the product requirement specification for Element. (HT 1042:22-1043:17;

RX-0618C.)

             (Id.) The

                                 . (Id.) At the beginning of 2018, the team responsible for

creating product requirement specifications consisted of a           employees reporting to Ms.

Kling, and     of them were abroad. (HT 207:4-20.)

                     (HT 209:7-14.)

       RX-0572C is the project plan for the iTero Element 2, the follow on to the original

Element.

                                                                                   (HT 214:10-

215:16.)

       RX-0575C shows the                        that Ms. Kling testified about.

                                            (Compare RX-0575C with JPX-0001C.) The

product manager drives the                       (HT 177:11-14.) The iTero Element was

announced around April 2015, after which development began on the Element 2 and the Flex,

which were released in 2018. (HT 96:15-97:5; 1043:18-20.)

                                                                (RX-0572C.0002; HT 1043:18-

1044:4.) Thus, for the relevant time period for Align’s domestic industry analysis

        has been driven by a foreign employee.




                                               -73-
                                PUBLIC VERSION
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 82 of 90




       Finally, the OGM, which is the executive leadership team for iTero and provides

oversight for the product development roadmap for the iTero business unit



(HT 209:24-210:24.) The managing director of the iTero business unit is now

                   (HT 209:18-23.)

       Because the true R&D with respect to the domestic products happens abroad, Align’s

U.S. investments in plant and equipment and labor purportedly related to engineering and

product development are not significant.

       While a value-added analysis is not required, because the iTero scanner is developed and

manufactured abroad, the clear-aligners are manufactured in Mexico, the treatment planning for

the clear aligners happens abroad, and the Treat, Clincheck and Outcome Simulator applications

are programmed abroad, this Investigation demands such analysis. With respect to R&D, it is

unclear how much value tangential activities such as creating web portals, mobile apps, or

researching new polymers add to iTero or Treat, ClinCheck, and Outcome Simulator. Similarly

it is unclear how much value

                                     (RX-0062C.0016 at 9.2) add to the products where the

relevant hardware and software engineering takes place abroad. It is also unclear how much

value clinical trainers and technical sales and marketing add when training is not required and

the scanners are designed to be intuitive (HT 216:1-218:18; RX-0062C.0016 at

             ) and the wands are designed to be plug and play to eliminate on-site repairs (HT

201:22-202:14).

       The closest Align comes to any sort of value added analysis is to point to an increase in

Invisalign cases, or “lift,” for doctors with an iTero scanner and claim that the



                                                -74-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 83 of 90
                                 PUBLIC VERSION



                                                                            (APHB at 109-110; HT

190:3-13, 250:4-7, 405:11-17.) But the only evidence of lift is a single study, for which Align

paid and defined objectives (HT 190:3-23), that disclaims causation and explains why the lift has

no relationship to iTero, as opposed to another scanner. (JX-0084 at Align-1091_00116011-12;

see also HT 250:4-7.) Even if the phenomenon were true, at best it shows value-added to the

Invisalign System from domestic activities, not to iTero. With respect to U.S. employee

compensation, Mr. Bakewell’s statements are subjective, speculative, and completely ignore the

fact that the




        C.      Conclusion

        Align has continually changed allocations and theories, but Align cannot “repeatedly

change its position…and then rely on the position that best suits its needs when it comes to the

hearing.” TVs, Inv. No. 337-TA-910, ID at 173 (Mar. 5, 2014). Regardless, none of Align’s

allocation methods are reliable. Coupled with its overcounting of non-cognizable activities,

Align’s quantification of domestic investments makes its entire analysis unreliable.

        When it assesses quantitative significance, Align aggregates and inflates the numerators,

undercounts the denominators, and obscures the investments actually counted. And

qualitatively, Align ignores that the articles allegedly practicing the Asserted Patents are

engineered, researched, developed, and manufactured abroad, claiming tangential U.S. activities

as high “value-added.”

        Align has not proven it satisfies the economic prong.




                                                -75-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 84 of 90
                                PUBLIC VERSION




VI.    REMEDY AND BONDING

       A.      LEO

       If the ALJ recommends an LEO, 3Shape respectfully requests that the “form, scope, and

extent of the remedy” include the carveouts identified in 3Shape’s Pre-Hearing Brief and a

certification provision. (See 3Pre-HB at 478-81 (providing Commission authority and describing

relevant carveouts).)16

       B.      CDO

       A CDO is inappropriate because 3Shape does not maintain “commercially significant

inventory” in the U.S. Certain Integrated Repeaters, Switches, Transceivers and Prods.

Containing Same, Inv. No. 337-TA-435, Comm’n Op. at 27 (Aug. 16, 2002).

       3Shape does not “maintain any units of Trios in the [U.S.] that are for sale” and the only

units 3Shape maintains in the U.S. are for warranty and replacement or demonstration purposes.

(HT 1160:6-14, 1162:2-7.) Align suggests that 3Shape “

      confirming its ability to stockpile,” Align provided no evidence that 3Shape intends to do

so. (APHB at 114.) This number                         because of 3Shape’s recently implemented

rapid replacement program, which guarantees a defective scanner “can be swapped within 48

hours.” (HT 1160:15-1161:4.)

       Align also asserts that units reserved for 3Shape’s warranty program “could be used

potentially for sales,” that “warranty is a form of sales,” and that 3Shape did not provide

evidence “that the U.S. inventory would not be converted to units for sale.” (APHB at 114.) But


       16
           Align’s assertion that “a limited exclusion order is appropriate because the “public
interest factors enumerated in 19 U.S.C. § 1337(d) do not preclude [its] issuance” is premature
and inappropriate; public interest was not delegated to the ALJ. (APHB at 113; Comm’n Notice
at 2 (Dec. 14, 2017).) 3Shape will address public interest if the Commission finds a violation.




                                                -76-
                                 PUBLIC1-4
        Case 6:19-cv-00680-ADA Document VERSION
                                           Filed 11/26/19 Page 85 of 90




3Shape’s VP of Supply Chain, Mikael Petersen, explicitly confirmed that these units are not for

sale and there are no circumstances under which 3Shape would sell them. (HT 1161:5-10.) Mr.

Green explained that “inventory” typically refers to goods that “are available for sale” – i.e., not

units reserved for warranty. (Id. at 1221:9-20.) Accordingly, these units are neither

“commercially significant,” nor “inventory.”

       Align mischaracterizes 3Shape’s import stipulation as well. First, Align assumes the

number of units held at 3Shape’s Branchburg facility is significant. (APHB at 114, JX-0389C.)

But Align ignores that these units are not sold, and therefore, not commercially significant. (See

HT 1160:9-1162:7.) Furthermore, the units identified in JX-0389C do not represent the number

of fully assembled Trios units in the U.S., but are components such as wands and carts. (See JX-

0389C at Appendix B (listing                                                           among

products held at Branchburg facility).) Thus, Align’s claim that 3Shape has “             units of

Trios 3” in Branchburg vastly misinterprets and overstates the evidence.

       If a CDO is granted, it should be subject to the same carveouts sought with respect to a

LEO; the warranty and repair units described herein are regularly excluded from a CDO. See,

e.g., Certain Sys. for Detecting and Removing Viruses or Worms, Components Thereof, and

Prods. Containing Same, Inv. No. 337-TA-510, Comm’n Op. at 6 (Aug. 23, 2005).

       Finally, although a CDO can address domestic conduct, the Accused Software are not

“articles that…infringe” since they are software flashed down from the Internet. “[W]hen there

is no importation of ‘articles’ there can be no unfair act, and there is nothing for the Commission

to remedy.” ClearCorrect, 810 F.3d at 1290. Accordingly, Align has not established that a

CDO is appropriate with respect to the Accused Software.




                                                -77-
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 86 of 90
                                PUBLIC VERSION



       C.       Bonding

       Align has not met its burden to establish that any bond, let alone a 100% bond is

appropriate. Although 3Shape and Align both sell intraoral scanners,

            . (HT 86:19-24, 401:8-9, 422:15-18; JX-0055C 38:17-41:3, 99:1-10; JX-0343C.)

Thus, the alleged harm to Align from Trios-iTero competition is overstated. Align’s suggestion

that a bond is necessary to protect Align from alleged harm with respect to products outside the

scope of this Investigation (i.e., Invisalign clear aligners) is also inappropriate and misconstrues

the purpose of bond.

       Align claims that “where a price comparison is not practical and there is no evidence of a

reasonable royalty rate, a 100 percent bond may be necessary.” This is only true where, unlike

here, a Complainant expends some effort to demonstrate that neither method produces a reliable

bond. For example, Mr. Bakewell claimed that a “price comparison is not a practical approach

because the parties have different business models.” (APHB at 116; see HT 677:10-13 (“3Shape

sells through distributors, whereas Align has a direct sales model.”).) But Align and Mr.

Bakewell ignored Align’s sales that are, in fact, conducted through a reseller              . (HT

421:25-422:5.) Further, Align has not, nor can it, show that                                     to

warrant issuance of any bond. See, e.g., Certain Access Control Sys. and Components Thereof,

Inv. No. 337-TA-1016, RD (Oct. 23, 2017).

       Similarly, Mr. Bakewell reviewed only one intercompany agreement, found it was “very

different than the situation here,” and concluded a 100% bond was appropriate. Align cannot

claim that calculating a bond amount is impractical without presenting any evidence that it even

attempted a relevant analysis, and then assert it is entitled to a 100% bond. See Certain




                                                -78-
       Case 6:19-cv-00680-ADA Document 1-4 VERSION
                                   PUBLIC   Filed 11/26/19 Page 87 of 90




Polyimide Films, Prods. Containing Same, and Related Methods, Inv. No. 337-TA-772, ID at

326-27 (May 10, 2012).

VII.   CONCLUSION

       For the reasons set forth above and in 3Shape’s initial post hearing brief, Align has failed

to show a violation of Section 337.

Certification pursuant to Ground Rule 1.6: The undersigned counsel hereby certifies that this
brief contains 19,987 words according to Microsoft Word’s word count feature, and thus,
complies with the word limit set by Ground Rule 14.2.


Date: October 12, 2018                       Respectfully submitted,

                                             /s/ Goutam Patnaik
                                             Goutam Patnaik
                                             Tuhin Ganguly
                                             David J. Shaw
                                             Pepper Hamilton LLP
                                             Hamilton Square
                                             600 Fourteenth Street, N.W.
                                             Washington, DC 20005-2004
                                             202.220.1200
                                             202.220.1665 (facsimile)

                                             William D. Belanger
                                             Gregory D. Len
                                             Frank D. Liu
                                             Brittanee L. Friedman
                                             L. Andrew Tseng
                                             Pepper Hamilton LLP
                                             19th Floor, High Street Tower
                                             125 High Street
                                             Boston, MA 02110-2736
                                             617.204.5100
                                             617.204.5150 (facsimile)

                                             Charles F. Koch
                                             Pepper Hamilton LLP
                                             333 Twin Dolphin Drive
                                             Suite 400
                                             Redwood City, CA 94605
                                             Tel: 650.802.3600


                                               -79-
Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 88 of 90
                        PUBLIC VERSION



                             Fax: 650.802.3650

                             S. Lloyd Smith
                             Kimberly E. Coghill
                             Kyle Tsui
                             BUCHANAN INGERSOLL & ROONEY PC
                             1737 King Street
                             Suite 500
                             Alexandria, VA 22314-2727
                             Tel: 703.838.6514
                             Fax: 703.836.2021

                             Philip L. Hirschhorn
                             BUCHANAN INGERSOLL & ROONEY PC
                             640 5th Avenue
                             9th Floor
                             New York, NY 10019-6102
                             Tel: 212.440.4400
                             Fax: 212.440.4401

                             Counsel for Respondents
                             3Shape A/S, 3Shape Trios A/S, and 3Shape Inc.




                              -80-
                               PUBLIC VERSION
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 89 of 90
United States International Trade Commission
Investigation No. 337-1091
Certain Color Intraoral Scanners and Related Hardware and Software
                                 CERTIFICATE OF SERVICE

I, Bilal L. Iddinn, hereby certify that on October 12, 2018 true and correct copies of the
foregoing document were served upon the following parties as indicated below:


The Honorable Lisa R. Barton                  ‫܈‬Via Electronic Filing
Acting Secretary to the Commission            ‫܈‬Via Overnight Hand Delivery
U.S. International Trade Commission
500 E Street, S.W.
Washington, D.C. 20436


The Honorable Clark S. Cheney                 ‫܈‬Via Overnight Hand Delivery (2 copies)
Administrative Law Judge                      ‫܈‬Via Email
U.S. International Trade Commission           Cheney337@usitc.gov
500 E Street, S.W., Room 317
Washington, D.C. 20436


Benjamin Richards                             ‫܈‬Via Email
Attorney Advisor                              Benjamin.Richards@usitc.gov
U.S. International Trade Commission
500 E Street, S.W.
Washington, D.C. 20436

William Slaven                                ‫܈‬Via Email
Attorney Advisor                              William.Slaven@usitc.gov
U.S. International Trade Commission
500 E Street, S.W.
Washington, D.C. 20436
Counsel for Complainant Align
Technology, Inc.

Blair M. Jacobs                               ‫܈‬Via Email
PAUL HASTINGS LLP                              PH-Align-ITC-Color@paulhastings.com
875 15th Street , N.W.
Washington, D.C. 20005
Tel: (202) 551-1700
Fax: (202) 551-0451

                                                      _/s/Bilal L. Iddinn
                                                      Bilal L. Iddinn
                                                      IP Litigation Paralegal
                                                      Pepper Hamilton LLP
                                                      600 14th St., N.W.
                                                      Washington, D.C. 20005
                                                      202.220.1599
        Case 6:19-cv-00680-ADA Document 1-4 Filed 11/26/19 Page 90 of 90
United States International Trade Commission
Investigation No. 337-1091
Certain Color Intraoral Scanners and Related Hardware and Software
                                 CERTIFICATE OF SERVICE

I, Bilal L. Iddinn, hereby certify that on October 19, 2018 true and correct copies of the
foregoing document were served upon the following parties as indicated below:


The Honorable Lisa R. Barton                  ☒Via Electronic Filing
Acting Secretary to the Commission            ☒Via Overnight Hand Delivery
U.S. International Trade Commission
500 E Street, S.W.
Washington, D.C. 20436


The Honorable Clark S. Cheney                 ☒Via Overnight Hand Delivery (2 copies)
Administrative Law Judge                      ☒Via Email
U.S. International Trade Commission           Cheney337@usitc.gov
500 E Street, S.W., Room 317
Washington, D.C. 20436


Benjamin Richards                             ☒Via Email
Attorney Advisor                              Benjamin.Richards@usitc.gov
U.S. International Trade Commission
500 E Street, S.W.
Washington, D.C. 20436

William Slaven                                ☒Via Email
Attorney Advisor                              William.Slaven@usitc.gov
U.S. International Trade Commission
500 E Street, S.W.
Washington, D.C. 20436
Counsel for Complainant Align
Technology, Inc.

Blair M. Jacobs                               ☒Via Email
PAUL HASTINGS LLP                              PH-Align-ITC-Color@paulhastings.com
875 15th Street , N.W.
Washington, D.C. 20005
Tel: (202) 551-1700
Fax: (202) 551-0451

                                                      _/s/Bilal L. Iddinn
                                                      Bilal L. Iddinn
                                                      IP Litigation Paralegal
                                                      Pepper Hamilton LLP
                                                      600 14th St., N.W.
                                                      Washington, D.C. 20005
                                                      202.220.1599
